 
Exhibit 10.1
 
 
Execution Version
 
 
 
 
 
 
 
 
IKON Office Solutions, Inc. 
 
SENIOR UNSECURED FLOATING RATE NOTES DUE 2012
 
___________________
 
Indenture
 
Dated as of December 20, 2007
 
___________________
 
The Bank of New York 
 
Trustee 
 
___________________
 
 

--------------------------------------------------------------------------------


 
CROSS-REFERENCE TABLE*
 
Trust Indenture Act Section
 
Indenture Section
310(a)(1)
 
7.10
(a)(2)
 
7.10
(a)(3)
 
N.A.
(a)(4)
 
N.A.
(a)(5)
 
7.10
(b)
 
7.10
(c)
 
N.A.
311(a)
 
7.11
(b)
 
7.11
(c)
 
N.A.
312(a)
 
2.06
(b)
 
11.03
(c)
 
11.03
313(a)
 
7.06
(b)(1)
 
N.A.
(b)(2)
 
7.06, 7.07
(c)
 
7.06, 11.02
(d)
 
7.06
314(a)
 
4.03, 4.04, 11.05
(b)
 
N.A.
(c)(1)
 
11.04
(c)(2)
 
11.05
(c)(3)
 
N.A.
(d)
 
N.A.
(e)
 
11.05
(f)
 
N.A.
315(a)
 
7.01
(b)
 
7.05
(c)
 
7.01
(d)
 
7.01
(e)
 
6.11
316(a) (last sentence)
 
2.10
(a)(1)(A)
 
6.05
(a)(1)(B)
 
6.04
(a)(2)
 
N.A.
(b)
 
6.07
(c)
 
11.14
317(a)(1)
 
6.08
(a)(2)
 
6.09
(b)
 
2.05
318(a)
 
11.01
(b)
 
N.A.
(c)
 
N.A.



___________________________
* N.A. means not applicable. This Cross-Reference Table is not part of the
Indenture.
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
ARTICLE ONE

DEFINITIONS AND INCORPORATION

BY REFERENCE

Section 1.01
Definitions
1
Section 1.02
Other Definitions.
26
Section 1.03
Incorporation by Reference of Trust Indenture Act
27
Section 1.04
Rules of Construction
28
     
ARTICLE TWO

THE NOTES

Section 2.01
Form and Dating
28
Section 2.02
Execution and Authentication
29
Section 2.03
Methods of Receiving Payments on the Notes
30
Section 2.04
Registrar and Paying Agent
30
Section 2.05
Paying Agent to Hold Money in Trust
31
Section 2.06
Holder Lists
31
Section 2.07
Transfer and Exchange
31
Section 2.08
Replacement Notes
43
Section 2.09
Outstanding Notes
44
Section 2.10
Treasury Notes
44
Section 2.11
Temporary Notes
44
Section 2.12
Cancellation
45
Section 2.13
Defaulted Interest
45
Section 2.14
CUSIP Numbers
45
     
ARTICLE THREE

REDEMPTION AND OFFERS TO

PURCHASE

Section 3.01
Notices to Trustee
46
Section 3.02
Selection of Notes to Be Redeemed
46
Section 3.03
Notice of Redemption
46
Section 3.04
Effect of Notice of Redemption
47
Section 3.05
Deposit of Redemption Price
47
Section 3.06
Notes Redeemed in Part
47
Section 3.07
Optional Redemption
48
Section 3.08
Repurchase Offers
48
Section 3.09
Mandatory Redemption
50
     

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE FOUR

COVENANTS

Section 4.01
Payment of Notes
50
Section 4.02
Maintenance of Office or Agency
51
Section 4.03
Reports
51
Section 4.04
Compliance Certificate
52
Section 4.05
Calculation of Original Issue Discount
52
Section 4.06
Stay, Extension and Usury Laws
52
Section 4.07
Restricted Payments
52
Section 4.08
Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries
56
Section 4.09
Incurrence of Indebtedness and Issuance of Preferred Stock
58
Section 4.10
Asset Sales
61
Section 4.11
Transactions with Affiliates
62
Section 4.12
Liens
63
Section 4.13
Business Activities
64
Section 4.14
Repurchase upon a Change of Control
64
Section 4.15
Redemption or Repurchase of 2015 Notes
65
Section 4.16
Designation of Restricted and Unrestricted Subsidiaries
65
Section 4.17
Payments for Consent
66
Section 4.18
[intentionally omitted]
66
Section 4.19
Sale and Leaseback Transactions
66
Section 4.20
[intentionally omitted]
67
Section 4.21
Issuances of Guarantees by Restricted Subsidiaries
67
     
ARTICLE FIVE

SUCCESSORS

Section 5.01
Merger, Consolidation or Sale of Assets
68
Section 5.02
Successor Corporation Substituted
68
     
ARTICLE SIX

DEFAULTS AND REMEDIES

Section 6.01
Events of Default
69
Section 6.02
Acceleration
70
Section 6.03
Other Remedies
70
Section 6.04
Waiver of Past Defaults
71
Section 6.05
Control by Majority
71
Section 6.06
Limitation on Suits
72
Section 6.07
Rights of Holders of Notes to Receive Payment
72
Section 6.08
Collection Suit by Trustee
72
Section 6.09
Trustee May File Proofs of Claim
73
Section 6.10
Priorities
73
Section 6.11
Undertaking for Costs
73
     

 
 
ii

--------------------------------------------------------------------------------


 
ARTICLE SEVEN

TRUSTEE

Section 7.01
Duties of Trustee
74
Section 7.02
Certain Rights of Trustee
75
Section 7.03
Individual Rights of Trustee
76
Section 7.04
Trustee’s Disclaimer
76
Section 7.05
Notice of Defaults
76
Section 7.06
Reports by Trustee to Holders of the Notes
76
Section 7.07
Compensation and Indemnity
77
Section 7.08
Replacement of Trustee
78
Section 7.09
Successor Trustee by Merger, Etc
79
Section 7.10
Eligibility; Disqualification
79
Section 7.11
Preferential Collection of Claims Against Company
79
     
ARTICLE EIGHT

DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01
Option to Effect Legal Defeasance or Covenant Defeasance
79
Section 8.02
Legal Defeasance and Discharge
79
Section 8.03
Covenant Defeasance
80
Section 8.04
Conditions to Legal or Covenant Defeasance
80
Section 8.05
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions
82
Section 8.06
Repayment to the Company
82
Section 8.07
Reinstatement
82
     
ARTICLE NINE

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01
Without Consent of Holders of Notes
83
Section 9.02
With Consent of Holders of Notes
84
Section 9.03
Compliance with Trust Indenture Act
85
Section 9.04
Revocation and Effect of Consents
85
Section 9.05
Notation on or Exchange of Notes
86
Section 9.06
Trustee to Sign Amendments, Etc
86
     
ARTICLE TEN

SATISFACTION AND DISCHARGE

Section 10.01
Satisfaction and Discharge
86
Section 10.02
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions
87
Section 10.03
Repayment to the Company
88
     

 
 
iii

--------------------------------------------------------------------------------


 
ARTICLE ELEVEN

MISCELLANEOUS

Section 11.01
Trust Indenture Act Controls
88
Section 11.02
Notices
88
Section 11.03
Communication by Holders of Notes with Other Holders of Notes
90
Section 11.04
Certificate and Opinion as to Conditions Precedent
90
Section 11.05
Statements Required in Certificate or Opinion
90
Section 11.06
Rules by Trustee and Agents
91
Section 11.07
No Personal Liability of Directors, Officers, Employees and Stockholders
91
Section 11.08
Governing Law
91
Section 11.09
Consent to Jurisdiction
91
Section 11.10
No Adverse Interpretation of Other Agreements
91
Section 11.11
Successors
91
Section 11.12
Severability
92
Section 11.13
Counterpart Originals
92
Section 11.14
Acts of Holders
92
Section 11.15
Benefit of Indenture
93
Section 11.16
Table of Contents, Headings, Etc
93

 
EXHIBITS
 
Exhibit A
FORM OF NOTE

Exhibit B
FORM OF CERTIFICATE OF TRANSFER

Exhibit C
FORM OF CERTIFICATE OF EXCHANGE

Exhibit D
FORM OF CERTIFICATE FROM ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 
 
iv

--------------------------------------------------------------------------------


 
INDENTURE dated as of December 20, 2007 among IKON Office Solutions, Inc., an
Ohio corporation (the “Company”), and The Bank of New York as trustee.
 
The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance from time to time of its Senior Unsecured Floating Rate
Notes due 2012 to be issued in one or more series as provided in this Indenture.
All things necessary to make this Indenture a valid agreement of the Company, in
accordance with its terms, have been done.
 
The Company and the Trustee (as defined below) agree as follows for the benefit
of each other and for the equal and ratable benefit of the Holders (as defined
below) of the Senior Unsecured Floating Rate Notes due 2012:
 
ARTICLE ONE
 
DEFINITIONS AND INCORPORATION
 
BY REFERENCE
 
Section 1.01    Definitions.
 
“144A Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee, that shall be issued in a denomination equal to the outstanding
principal amount at maturity of the Notes sold in reliance on Rule 144A.
 
“2015 Indenture” means that certain indenture by and between the Company and The
Bank of New York, as trustee, dated as of September 21, 2005, as amended by the
First Supplemental Indenture dated as of March 29, 2007, between the Company and
The Bank of New York, as trustee, and as further amended, restated, supplemented
or otherwise modified from time to time.
 
“2015 Notes” means those certain 7.75% senior notes due 2015 issued pursuant to
the 2015 Indenture.
 
“2015 Notes Issue Date” means September 21, 2005.
 
“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.
 
“Additional Notes” means an unlimited maximum aggregate principal amount of
Notes (other than the Notes issued on the date hereof) issued under this
Indenture in accordance with Section 2.02 and 4.09 hereof.
 
“Adjusted Consolidated Net Tangible Assets” of any Person means, as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries, as of the end of the most recently ended
fiscal quarter for which internal financial statements are available, less (1)
all intangible assets, including, without limitation, goodwill, organization
costs, patents, trademarks, copyrights, franchises, and research and development
costs, (2) current liabilities and (3) all finance receivables.
 
 

--------------------------------------------------------------------------------


 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise provided that for purposes of Sections 4.07, 4.10 and
4.11 only, beneficial ownership of 10% or more of the Voting Stock of a Person
shall be deemed to be control. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” shall have
correlative meanings.
 
“Agent” means any Registrar, Paying Agent or co-registrar.
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
 
“Asset Sale” means:
 
 
(1)
the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, conveyance or other disposition of all or substantially
all of the assets of the Company and its Restricted Subsidiaries taken as a
whole will be governed by Section 4.14 and/or Section 5.01 and not by Section
4.10; and

 
 
(2)
the issuance of Equity Interests by any Restricted Subsidiary of the Company
(other than directors’ qualifying shares) or the sale by the Company or any of
its Restricted Subsidiaries of Equity Interests in any of its Restricted
Subsidiaries.

 
Notwithstanding the preceding, the following items shall be deemed not to be
Asset Sales:
 
 
(1)
any single transaction or series of related transactions that involves assets
having a Fair Market Value of less than $3.0 million;

 
 
(2)
a transfer of assets between or among the Company and its Restricted
Subsidiaries;

 
 
(3)
an issuance of Equity Interests by a Restricted Subsidiary of the Company to the
Company or to another Restricted Subsidiary of the Company;

 
 
(4)
the sale or lease of equipment, inventory, accounts receivable or other assets
in the ordinary course of business;

 
 
(5)
the sale or other disposition of Cash Equivalents or marketable securities;

 
 
2

--------------------------------------------------------------------------------


 
 
 
(6)
any transaction that constitutes a Permitted Investment or a Restricted Payment
that is permitted by Section 4.07;

 
 
(7)
any sale or disposition of any property or equipment that has become damaged,
worn out, obsolete or otherwise unsuitable for use in connection with the
business of the Company and its Restricted Subsidiaries;

 
 
(8)
the creation of a Lien not prohibited by this Indenture;

 
 
(9)
sales or grants of licenses or sublicenses to use the patents, trade secrets,
know-how and other intellectual property of the Company or any Restricted
Subsidiary of the Company to the extent such license does not interfere with the
business of the Company or any Restricted Subsidiary of the Company;

 
 
(10)
any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claim of any kind; and

 
 
(11)
a Permitted Asset Securitization.

 
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, (a) if such Sale and Leaseback Transaction is a Capital
Lease Obligation, the amount of Indebtedness represented thereby according to
the definition of “Capital Lease Obligation”, and (b) in all other instances,
the present value of the obligation of the lessee for net rental payments during
the remaining term of the lease included in such Sale and Leaseback Transaction,
including any period for which such lease has been extended or may, at the
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.
 
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.
 
“Board of Directors” means:
 
 
(1)
with respect to a corporation, the board of directors of the corporation;

 
 
(2)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and

 
 
(3)
with respect to any other Person, the board or committee of such Person serving
a similar function.

 
 
3

--------------------------------------------------------------------------------


 
“Board Resolution” means a resolution certified by the Secretary or an Assistant
Secretary of the Company to have been duly adopted by the Board of Directors of
the Company and to be in full force and effect on the date of such
certification.
 
“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.
 
“Borrowing Base” means the amount equal to 25% of the sum of (a) the book value
of the accounts receivable of the Company and its Restricted Subsidiaries plus
(b) the book value of the inventory of the Company, in each case as of the end
of the most recently ended fiscal quarter of the Company for which financial
statements of the Company have been made available.
 
“Business Day” means any day other than a Legal Holiday.
 
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.
 
“Capital Stock” means:
 
 
(1)
in the case of a corporation, shares of corporate stock;

 
 
(2)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 
 
(3)
in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 
 
(4)
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 
“Cash Equivalents” means:
 
 
(1)
United States dollars;

 
 
(2)
securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;

 
 
(3)
time deposits, money market deposits and certificates of deposit with maturities
of 270 days or less from the date of acquisition, with any commercial banks
organized under the laws of the United States, the United Kingdom or Canada,
each having capital and surplus in excess of $500.0 million and a rating of “A”
or better by a nationally recognized statistical rating agency;

 
 
4

--------------------------------------------------------------------------------


 
 
 
(4)
repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clauses (2) or (3) of this definition
entered into with any financial institution meeting the qualifications specified
in clause (3) of this definition, or any primary government securities dealer
reporting to the Market Reports Division of the Federal Reserve Bank of New
York;

 
 
(5)
tax-free variable rate demand notes which are fully supported by letters of
credit with any financial institution meeting the qualifications specified in
clause (3) of this definition;

 
 
(6)
commercial paper having the highest rating obtainable from Moody’s or S&P and in
each case maturing within 270 days after the date of acquisition;

 
 
(7)
instruments equivalent to those referred to in clauses (1) through (6) of this
definition denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

 
 
(8)
investment in funds which invest substantially all of their assets in Cash
Equivalents of the kinds described in clauses (1) through (7) of this
definition.

 
“Change of Control” means the occurrence of any of the following:
 
 
(1)
the direct or indirect sale, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act);

 
 
(2)
the adoption of a plan relating to the liquidation or dissolution of the
Company;

 
 
(3)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the ultimate Beneficial Owner, directly or indirectly,
of a majority of the voting power of the Voting Stock of the Company;

 
 
(4)
the first day on which a majority of the members of the Board of Directors of
the Company are not Continuing Directors; or

 
 
(5)
the Company consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the Voting Stock of
the Company outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such issuance) and (B) immediately after such transaction, no “person”
or “group” (as such terms are used in Section 13(d) and 14(d) of the Exchange
Act) becomes, directly or indirectly, the ultimate Beneficial Owner of a
majority of the voting power of all classes of the Voting Stock of the Company.

 
 
5

--------------------------------------------------------------------------------


 
“Clearstream” means Clearstream Banking, société anonyme, Luxembourg (formerly
Cedel Bank, société anonyme), and any successor thereto.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means, with respect to any Person, any Capital Stock (other than
Preferred Stock) of such Person.
 
“Company” means the corporation named as “the Company” in the first paragraph of
this Indenture, not including any of its subsidiaries, until a successor
corporation shall have become such pursuant to the applicable provisions of this
Indenture, and thereafter, the “Company” shall mean such successor corporation.
 
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:
 
 
(1)
provision for taxes based on income or profits of such Person and its Restricted
Subsidiaries for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

 
 
(2)
Fixed Charges of such Person and its Restricted Subsidiaries for such period to
the extent that such Fixed Charges were deducted in computing such Consolidated
Net income; plus

 
 
(3)
depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period) of such Person and its Restricted Subsidiaries
for such period to the extent that such depreciation, amortization and other
non-cash expenses were deducted in computing such Consolidated Net Income; minus

 
 
(4)
non-cash items increasing such Consolidated Net Income for such period, other
than the accrual of revenue consistent with past practice and any items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges or asset valuation adjustments made in any prior period, in each case,
on a consolidated basis and determined in accordance with GAAP.

 
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Fixed Charges of, and the depreciation and amortization and
other non-cash expenses of, a Restricted Subsidiary of the Company shall be
added to Consolidated Net Income to compute Consolidated Cash Flow of the
Company only to the extent that a corresponding amount of Consolidated Net
Income of such Restricted Subsidiary would be permitted at the date of
determination to be dividended to the Company by such Restricted Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.
 
 
6

--------------------------------------------------------------------------------


 
 
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
 
 
(1)
the Net Income for such period of any Person that is not a Subsidiary, of any
Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting shall be excluded, provided that, to the extent not previously
included in Consolidated Net Income, Consolidated Net Income of such Person
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) to the
referent Person or a Restricted Subsidiary thereof in respect of such period;

 
 
(2)
the income reflected on the “finance income” line on the Company’s consolidated
statement of income and the interest expense reflected on the “finance interest
expense” line on the Company’s consolidated statement of income, together with
the related provision for taxes on such amounts calculated using the same
effective tax rate as the consolidated effective tax rate for the same period,
shall be excluded (except to the extent included pursuant to clause (1) above);

 
 
(3)
the Net Income of any Restricted Subsidiary shall be excluded to the extent that
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its equity holders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that, to the extent not
previously included in Consolidated Net Income, Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Restricted Subsidiary thereof (subject to the provisions of
this clause (3)) in respect of such period;

 
 
(4)
the Net Income of any Person acquired during the specified period for any period
prior to the date of such acquisition shall be excluded;

 
 
(5)
the cumulative effect of a change in accounting principles shall be excluded;

 
 
(6)
restructuring charges related to actions taken prior to July 1, 2005, together
with the related provision for taxes on such charges calculated using the same
effective tax rate as the consolidated effective tax rate for the same period,
shall be excluded;

 
 
7

--------------------------------------------------------------------------------


 
 
(7)
non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs, shall be
excluded; and

 
 
(8)
unrealized gains and losses from Hedging Obligations that do not constitute
Indebtedness shall be excluded.

 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:
 
 
(1)
was a member of such Board of Directors on the 2015 Notes Issue Date; or

 
 
(2)
was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

 
“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 11.02 hereof or such other address as to which the Trustee
may give notice to the Company.
 
“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of June 28, 2006, by and among the Company, as borrower, the lenders
from time to time party thereto and Wachovia Bank, National Association, as
Administrative Agent and Collateral Agent, providing for up to $200 million of
revolving credit borrowings, including any related letters of credit, notes,
Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced from time to time by one or more credit
facilities, in which case, the credit agreement or similar agreement together
with all other documents and instruments related shall constitute the “Credit
Agreement,” whether with the same or new agents and lenders.
 
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Credit Agreement (and any hedging arrangements with the lenders
thereunder or Affiliates of such lenders, secured by the collateral securing the
Company’s Obligations under the Credit Agreement), commercial paper facilities,
fiscal agency agreements or indentures, in each case with banks or other
institutional lenders or a trustee, providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables), letters of credit or issuance of notes, bonds,
debentures or other evidences of Indebtedness, in each case as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time by one or more of such facilities or forms of
Indebtedness.
 
“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.
 
8

--------------------------------------------------------------------------------


 
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
 
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.07 hereof, substantially in the
form of Exhibit A hereto, except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.
 
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.04 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the date on
which the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if:
 
 
(1)
the “asset sale” or “change of control” provisions applicable to such Capital
Stock are not more favorable to the holders of such Capital Stock than the terms
applicable to the Notes and described in Sections 4.10 and 4.14; and

 
 
(2)
any such requirement only becomes operative after compliance with such terms
applicable to the Notes, including the purchase of any Notes tendered pursuant
thereto.

 
The term “Disqualified Stock” shall also include any options, warrants or other
rights that are convertible into Disqualified Stock or that are redeemable at
the option of the holder, or required to be redeemed, prior to the date that is
one year after the date on which the Notes mature. The amount of any
Disqualified Stock that does not have a fixed redemption, repayment or
repurchase price will be calculated in accordance with the terms of such
Disqualified Stock as if such Disqualified Stock were redeemed, repaid or
repurchased on any date on which the amount of such Disqualified Stock is to be
determined pursuant to the Indenture; provided, however, that if such
Disqualified Stock could not be required to be redeemed, repaid or repurchased
at the time of such determination, the redemption, repayment or repurchase price
will be the book value of such Disqualified Stock as reflected in the most
recent financial statements of such Person.
 
“Domestic Subsidiary” means any Subsidiary of the Company that was formed under
the laws of the United States or any state thereof or the District of Columbia.
 
 
9

--------------------------------------------------------------------------------


 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock) of any Person.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Notes” means the Notes issued in the Registered Exchange Offer in
accordance with subsection 2.07(f) hereof.
 
“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.
 
“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
(other than Indebtedness under the Credit Agreement) in existence on the date of
this Indenture (including, without limitation, the 2015 Notes).
 
“Euroclear” means the Euroclear Clearance System and any successor thereto.
 
“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Company or, if such amount exceeds $20.0 million, by the Board
of Directors, whose determination shall be conclusive.
 
“Finance Subsidiary” means (1) IKON Office Solutions Dublin Limited and IKON
Capital PLC and (2) each other Subsidiary created or acquired after the 2015
Notes Issue Date the primary business of which is the leasing or other financing
of products distributed by the Company and its Subsidiaries.
 
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period.
 
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
 
 
(1)
acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person and Investments that
have been made by the specified Person or any of its Restricted Subsidiaries,
including through mergers or consolidations and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date shall be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated on a pro forma basis in accordance with Regulation S-X under the
Securities Act;

 
 
10

--------------------------------------------------------------------------------


 
 
(2)
the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded;

 
 
(3)
the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, shall be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Subsidiaries following the Calculation Date; and

 
 
(4)
consolidated interest expense attributable to interest on any Indebtedness
(whether existing or being incurred) computed on a pro forma basis and bearing a
floating interest rate shall be computed as if the rate in effect on the
Calculation Date (taking into account any interest rate option, swap, cap or
similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of 12 months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.

 
For purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period.
 
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
 
 
(1)
the consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued, including, without limitation,
amortization of debt issuance costs and original issue discount, non-cash
interest payments, the interest component of any deferred payment obligations,
the interest component of all payments associated with Capital Lease
Obligations, imputed interest with respect to Attributable Debt, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to interest rate Hedging Obligations; plus

 
 
(2)
the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus

 
 
(3)
any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 
 
11

--------------------------------------------------------------------------------


 
 
(4)
the product of (a) all dividends, whether paid or accrued and whether or not in
cash, on any series of Disqualified Stock or preferred stock of such Person or
any of its Restricted Subsidiaries, other than dividends on Equity Interests
payable solely in Equity Interests of the Company (other than Disqualified
Stock) or to the Company or a Restricted Subsidiary of the Company, times (b) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case, on a consolidated basis and
in accordance with GAAP;

 
provided that in no event shall interest expense reflected on the “finance
interest expense” line on the Company’s consolidated statement of income be
included within Fixed Charges.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.
 
“Global Note Legend” means the legend set forth in clause (2) of subsection
2.07(g) hereof, which is required to be placed on all Global Notes issued under
this Indenture.
 
“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01, subsection 2.07(b),
2.07(d) or 2.07(f) of this Indenture.
 
“Government Securities” means securities that are direct obligations of the
United States of America for the timely payment of which its full faith and
credit is pledged.
 
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.
 
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
 
 
(1)
interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and other agreements or arrangements designed to protect such
Person against fluctuations in interest rates;

 
 
(2)
commodity swap agreements, commodity option agreements, forward contracts and
other agreements or arrangements designed to protect such Person against
fluctuations in commodity prices; and

 
 
12

--------------------------------------------------------------------------------


 
 
(3)
foreign exchange contracts, currency swap agreements and other agreements or
arrangements designed to protect such Person against fluctuations in foreign
currency exchange rates.

 
“Holder” means a Person in whose name a Note is registered.
 
“incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness; provided that (1) any Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary of the Company
will be deemed to be incurred by such Restricted Subsidiary at the time it
becomes a Restricted Subsidiary of the Company and (2) neither the accrual of
interest nor the accretion of original issue discount nor the payment of
interest in the form of additional Indebtedness (to the extent provided for when
the Indebtedness on which such interest is paid was originally issued) shall be
considered an incurrence of Indebtedness.
 
“Indebtedness” means, with respect to any specified Person (without
duplication):
 
 
(1)
any indebtedness of such Person, whether or not contingent, other than
indebtedness supporting finance contracts and unsold residual value that is
non-recourse to, and is not otherwise guaranteed by (other than performance
Guarantees not involving a monetary obligation in connection with such
indebtedness), the Company or any other Restricted Subsidiary thereof,

 
 
(a)
in respect of borrowed money;

 
 
(b)
evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof), but excluding
obligations with respect to letters of credit (including trade letters of
credit) securing obligations described in clause (e) below entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed
no later than the third business day following receipt by such Person of a
demand for reimbursement;

 
 
(c)
representing banker’s acceptances;

 
 
(d)
in respect of Hedging Obligations, other than Hedging Obligations that are
incurred for the purpose of protecting the Company or any of its Restricted
Subsidiaries against fluctuations in interest rates, commodity prices or foreign
currency exchange rates, and not for speculative purposes, and that do not
increase the Indebtedness of the obligor outstanding at any time other than as a
result of fluctuations in interest rates, commodity prices or foreign currency
exchange rates or by reason of fees, indemnities and compensation payable
thereunder; or

 
 
(e)
representing the balance deferred and unpaid of the purchase price of any
property which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto or the
completion of such services, except any such balance that constitutes an accrued
expense or trade payable;

 
 
13

--------------------------------------------------------------------------------


 
 
(2)
Capital Lease Obligations and Attributable Debt; and

 
 
(3)
Disqualified Stock.

 
In addition, the term “Indebtedness” includes (x) all Indebtedness of others
secured by a Lien on any asset of the specified Person (whether or not such
Indebtedness is assumed by the specified Person), provided that the amount of
such Indebtedness shall be the lesser of (A) the Fair Market Value of such asset
at such date of determination and (B) the amount of such Indebtedness, and (y)
to the extent not otherwise included, the Guarantee by the specified Person of
any Indebtedness of any other Person.
 
The amount of any Indebtedness outstanding as of any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and shall be:
 
 
(1)
the accreted value thereof, in the case of any Indebtedness issued with original
issue discount; and

 
 
(2)
in the case of a Hedging Obligation that constitutes Indebtedness shall be equal
to the notional amount of such Hedging Obligation;

 
provided that the obligation to repay money borrowed and set aside at the time
of the incurrence of any Indebtedness in order to pre-fund the payment of the
interest on such Indebtedness shall be deemed not to be “Indebtedness” so long
as such money is held to secure the payment of such interest.
 
“Indenture” means this Indenture, as amended or supplemented from time to time.
 
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
 
“Initial Purchaser” means Wachovia Capital Markets, LLC.
 
“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who is not also a QIB.
 
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans or other extensions of credit (including Guarantees and other
arrangements, but excluding advances to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of the Company or
its Restricted Subsidiaries and endorsements for collection or deposit arising
in the ordinary course of business), advances (excluding commission, payroll,
travel and similar advances to officers and employees made consistent with past
practices), capital contributions (by means of any transfer of cash or other
property to others or any payment for property or services for the account or
use of others), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities, together with all items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.
 
 
14

--------------------------------------------------------------------------------


 
If the Company or any Restricted Subsidiary of the Company sells or otherwise
disposes of any Equity Interests of any direct or indirect Restricted Subsidiary
of the Company such that, after giving effect to any such sale or disposition,
such Person is no longer a Subsidiary of the Company, the Company shall be
deemed to have made an Investment on the date of any such sale or disposition
equal to the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such former Restricted
Subsidiary at the time of such sale or other disposition.
 
“Issue Date” means December 20, 2007.
 
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in The City of New York are authorized by law, regulation or
executive order to remain closed.
 
“Legended Regulation S Global Note” means a global Note in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee, issued in a denomination equal to the outstanding principal amount
at maturity of the Notes initially sold in reliance on Rule 903 of Regulation S.
 
“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Registered Exchange Offer.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction. An Operating Lease
shall not constitute a Lien on the assets subject thereto.
 
“Moody’s” means Moody’s Investor Services, Inc. or any successor rating agency.
 
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:
 
 
(1)
any gain (or loss), together with any related provision for taxes on such gain
(or loss), realized in connection with: (a) any asset sale outside the ordinary
course of business of such Person or its Restricted Subsidiaries; or (b) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

 
 
15

--------------------------------------------------------------------------------


 
 
(2)
any extraordinary gain or loss of such Person or its Restricted Subsidiaries,
together with any related provision for taxes on such extraordinary gain (or
loss).

 
“Net Leverage Ratio” means, for any person as of any date (the “Leverage
Calculation Date”), the ratio of (i) an amount equal to (a) Indebtedness of such
Person and its Restricted Subsidiaries on the Leverage Calculation Date less (b)
the cash and marketable securities of such person and its Restricted
Subsidiaries on the Leverage Calculation Date, determined on a pro forma basis,
to (ii) the Consolidated Cash Flow of such Person for such Person’s four most
recently ended fiscal quarters for which financial statements are available. For
purposes of calculating the Net Leverage Ratio, acquisitions and dispositions of
business entities or property and assets constituting a division or line of
business of any Person and Investments that have been made by the specified
Person or any of its Restricted Subsidiaries, including through mergers or
consolidations and including any related financing transactions, subsequent to
the commencement of the period for which the Net Leverage Ratio is being
calculated and on or prior to the Leverage Calculation Date during the
four-quarter reference period or subsequent to such reference period and on or
prior to the Leverage Calculation Date, shall be given pro forma effect as if
they had occurred on the first day of the four-quarter reference period and
Consolidated Cash Flow for such reference period shall be calculated on a pro
forma basis in accordance with Regulation S-X under the Securities Act.
 
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness, secured by a Lien on the asset or assets that were the subject of
such Asset Sale and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP.
 
“Non-U.S. Person” means a Person who is not a U.S. Person.
 
“Notes” means the Senior Unsecured Floating Rate Notes due 2012 of the Company
issued on the date hereof and any Additional Notes, including any Exchange
Notes. The Notes and the Additional Notes, if any, shall be treated as a single
class for all purposes under this Indenture.
 
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.
 
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
 
 
16

--------------------------------------------------------------------------------


 
“Officers’ Certificate” means a certificate signed on behalf of the Company by
at least two Officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, that meets the requirements of this
Indenture.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease Obligation.
 
“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee (who may be counsel to or an employee of the Company)
that meets the requirements of this Indenture.
 
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and with respect to DTC (as defined in Section 2.01), shall
include Euroclear and Clearstream).
 
“Permitted Asset Securitization” means each Permitted Lease Receivable
Securitization and each Permitted Trade Receivable Securitization.
 
“Permitted Business” means any business conducted or proposed to be conducted
(as described in the final offering memorandum dated September 16, 2005 relating
to the offering of the 2015 Notes) by the Company and its Restricted
Subsidiaries on the 2015 Notes Issue Date and other businesses reasonably
related, complementary or ancillary thereto.
 
“Permitted Investments” means:
 
 
(1)
any Investment in the Company or in a Restricted Subsidiary of the Company;

 
 
(2)
any Investment in cash or Cash Equivalents;

 
 
(3)
any Investment by the Company or any Restricted Subsidiary of the Company in a
Person, if as a result of such Investment:

 
 
(a)
such Person becomes a Restricted Subsidiary of the Company; or

 
 
(b)
such Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Company
or a Restricted Subsidiary of the Company;

 
 
(4)
any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 4.10;

 
 
(5)
Hedging Obligations that do not constitute Indebtedness;

 
 
17

--------------------------------------------------------------------------------


 
 
(6)
Investments in securities of trade creditors or customers received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 
 
(7)
stock, obligations or securities received in settlement of debt or satisfaction
of judgments;

 
 
(8)
commission, payroll, travel, relocation and similar advances to officers and
employees of the Company or any of its Restricted Subsidiaries that are expected
at the time of such advance ultimately to be recorded as an expense in
conformity with GAAP;

 
 
(9)
any Investment where such Investment was acquired by the Company or any of its
Restricted Subsidiaries (a) in exchange for any other Investment or accounts
receivable held by the Company or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts receivable or (b) as a result
of a foreclosure by the Company or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 
 
(10)
any Investment to the extent such Investment is made by the Company or a
Restricted Subsidiary for consideration consisting only of Capital Stock (other
than Disqualified Stock) of the Company;

 
 
(11)
any Investment to the extent such Investment existed on the 2015 Notes Issue
Date and any Investment that replaces, refinances or refunds such an Investment,
provided that the new Investment is in an amount that does not exceed the amount
replaced, refinanced or refunded in the same Person as the Investment replaced,
refinanced or refunded;

 
 
(12)
Investments in Finance Subsidiaries or any Subsidiary SPC used to effect a
Permitted Asset Securitization in an amount which, when taken together with all
other Investments made pursuant to this clause (12) and then outstanding, does
not exceed (a) the greater of (i) £100.0 million and (ii) 15% of Adjusted
Consolidated Net Tangible Assets (calculated in dollars and converted into
pounds sterling at the time of the proposed Investment) in the case of a
Permitted Lease Receivable Securitization and (b) the greater of (i) $100.0
million and (ii) 10% of Adjusted Consolidated Net Tangible Assets in the case of
a Permitted Trade Receivable Securitization; and

 
 
(13)
Investments not otherwise permitted by this definition in an amount which, when
taken together with all other Investments made pursuant to this clause (13) and
then outstanding, does not exceed the greater of $25.0 million and 2.5% of
Adjusted Consolidated Net Tangible Assets.

 
“Permitted Lease Receivable Securitization” means, with respect to the Company
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to lease receivables of any Finance Subsidiary
or Subsidiary SPC, which such sale, transfer, contribution, conveyance or other
disposition is funded by the recipient of such assets in whole or in part by
borrowings or the issuance of instruments or securities that are paid
principally from the cash derived from such assets or interests in such assets;
provided that the aggregate amount of gross proceeds available to the Company or
any Subsidiary in connection with all such transactions shall not at any time
exceed the greater of (i) £100.0 million and (ii) 15% of Adjusted Consolidated
Net Tangible Assets (calculated in dollars and converted into pounds sterling at
the time of the proposed Investment) and provided further that any such
Permitted Lease Receivable Securitization shall be non-recourse to, and shall
not otherwise be Guaranteed by (other than performance Guarantees not involving
a monetary obligation in connection with such Permitted Lease Receivable
Securitization) the Company or any other Restricted Subsidiary thereof.
 
 
18

--------------------------------------------------------------------------------


 
“Permitted Liens” means:
 
 
(1)
Liens on the assets of the Company securing Obligations relating to Indebtedness
incurred under subsection 4.09(b)(1);

 
 
(2)
Liens on the assets of the Company securing Obligations relating to Indebtedness
incurred in compliance with Section 4.09 other than clause (1), (4) or (11) of
paragraph (b) thereof, provided that the aggregate principal amount of all
Indebtedness secured by such liens at any time outstanding shall not exceed the
greater of $25.0 million and 2.5% of Adjusted Consolidated Net Tangible Assets;

 
 
(3)
Liens securing the Notes or any Guarantee of the Notes;

 
 
(4)
Liens in favor of the Company or any Restricted Subsidiary of the Company;

 
 
(5)
Liens on property of a Person existing at the time such Person is merged with or
into or consolidated with the Company or any Restricted Subsidiary of the
Company; provided that such Liens were in existence prior to the contemplation
of such merger or consolidation and do not extend to any assets other than those
of the Person merged into or consolidated with the Company or such Restricted
Subsidiary;

 
 
(6)
Liens on property existing at the time of acquisition thereof by the Company or
any Restricted Subsidiary of the Company, provided that such Liens were in
existence prior to the contemplation of such acquisition and do not extend to
any property other than the property so acquired by the Company or such
Restricted Subsidiary;

 
 
(7)
Liens existing on the date of this Indenture;

 
 
(8)
Liens to secure Obligations relating to Indebtedness (including Capital Lease
Obligations) permitted by subsection 4.09(b)(4); provided, however, that any
such Lien may not extend to any property or assets of the Company or any
Restricted Subsidiary of the Company other than the property or assets
purchased, leased, constructed or approved with the proceeds of such
Indebtedness and any improvements or accessions thereto;

 
 
19

--------------------------------------------------------------------------------


 
 
(9)
statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;

 
 
(10)
Liens on cash or Cash Equivalents (a) securing Hedging Obligations of the
Company or any of its Restricted Subsidiaries, which are incurred for the
purpose of fixing, hedging or swapping interest rate, commodity price or foreign
currency exchange rate risk (or to reverse or amend any such agreements
previously made for such purposes), and not for speculative purposes, or (b)
securing letters of credit that support such Hedging Obligations;

 
 
(11)
Liens incurred or deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other social security
obligations;

 
 
(12)
Liens, deposits or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of Indebtedness), leases, or other similar
obligations arising in the ordinary course of business;

 
 
(13)
survey exceptions, encumbrances, easements or reservations of, or rights of
others for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
the Company or any of its Restricted Subsidiaries;

 
 
(14)
judgment and attachment Liens not giving rise to an Event of Default and notices
of lis pendens and associated rights related to litigation being contested in
good faith by appropriate proceedings and for which adequate reserves have been
made;

 
 
(15)
Liens, deposits or pledges to secure public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds or obligations; and
Liens, deposits or pledges in lieu of such bonds or obligations, or to secure
such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;

 
 
(16)
Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any of its Subsidiaries on deposit with or in possession of such
bank;

 
 
20

--------------------------------------------------------------------------------


 
 
(17)
any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense (other than any property that is the
subject of a Sale and Leaseback Transaction);

 
 
(18)
Liens for taxes, assessments and governmental charges not yet delinquent or
being contested in good faith and for which adequate reserves have been
established to the extent required by GAAP;

 
 
(19)
Liens arising from precautionary UCC financing statements regarding operating
leases or consignments;

 
 
(20)
Liens of franchisors in the ordinary course of business not securing
Indebtedness;

 
 
(21)
Liens on trade receivables of the Company or assets of Finance Subsidiaries or
Subsidiary SPCs arising pursuant to a Permitted Asset Securitization (which
Liens shall be limited to accounts, including lease receivables, and chattel
paper therein), in an amount at any time outstanding not to exceed (a) the
greater of (i) £100.0 million and (ii) 15% of Adjusted Consolidated Net Tangible
Assets (calculated in dollars and converted into pounds sterling at the time of
the proposed Investment) in the case of a Permitted Lease Receivable
Securitization and (b) the greater of (i) $100.0 million and (ii) 10% of
Adjusted Consolidated Net Tangible Assets in the case of a Permitted Trade
Receivable Securitization;

 
 
(22)
Liens on the assets of Foreign Subsidiaries securing Indebtedness incurred under
subsection 4.09(b)(11);

 
 
(23)
Liens on the property or assets of the Company or any Restricted Subsidiary of
the Company to secure any Obligations incurred in refinancing, in whole or in
part, any Indebtedness secured by Liens referred to in clause (3), (5), (6) or
(7) above; provided, however, that any such Lien shall be limited to all or part
of the same property or assets that secured the original Lien (together with
improvements and accessions to such property or assets) and the aggregate
principal amount of Indebtedness that is secured by such Lien shall not be
increased to any amount greater than the sum of:

 
 
(a)
the outstanding principal amount, or, if greater, the committed amount, of the
Indebtedness secured by Liens described under clause (3), (5), (6) or (7) above,
as the case may be, at the time the original Lien became a Permitted Lien under
this Indenture, and

 
 
(b)
an amount necessary to pay any fees and expenses, including premiums and
defeasance costs, incurred by the Company or such Restricted Subsidiary in
connection with such refinancing;

 
 
(24)
Liens securing Obligations relating to Indebtedness of the Company or its
Subsidiaries relating to Rental Pool Capital Expenditures in an aggregate amount
at any time outstanding not to exceed the greater of (a) $100.0 million and (b)
40% of the sum of the “Property and Equipment, net” and “Equipment on operating
leases, net of accumulated depreciation” line items on the Company’s balance
sheet for the most recently ended fiscal quarter; and

 
 
21

--------------------------------------------------------------------------------


 
 
(25)
Liens on lease receivables, financing contracts and related assets securing
Obligations of the Company and its Restricted Subsidiaries pursuant to the
Amended and Restated Program Agreement dated April 1, 2006 between the Company
and General Electric Capital Corporation, including the Canadian Rider dated
June 30, 2004, as the same may be amended, supplemented, extended or replaced
from time to time.

 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Restricted Subsidiaries; provided
that:
 
 
(1)
the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest thereon and the amount
of any premium and defeasance costs necessary to accomplish such refinancing and
such reasonable expenses incurred in connection therewith);

 
 
(2)
such Permitted Refinancing Indebtedness has a final maturity date no earlier
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

 
 
(3)
if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded;

 
 
(4)
if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is pari passu in right of payment to the Notes, such Permitted
Refinancing Indebtedness is pari passu with, or subordinated in right of payment
to, the Notes; and

 
 
(5)
such Indebtedness is incurred either by the Company or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded.

 
“Permitted Trade Receivable Securitization” means, with respect to the Company
and its Subsidiaries, any pledge, sale, transfer, contribution, conveyance or
other disposition of accounts, chattel paper or related rights (each as defined
in the UCC) and associated collateral, lockbox and other collection accounts,
records and/or proceeds relating to trade receivables of the Company and its
Subsidiaries, directly or indirectly through a Subsidiary SPC, which such sale,
transfer, contribution, conveyance or other disposition is funded by the
recipient of such assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such assets or interests in such assets; provided that the aggregate amount of
gross proceeds available to the Company or any Subsidiary in connection with all
such transactions shall not at any time exceed the greater of (i) $100.0 million
and (ii) 10% of Adjusted Consolidated Net Tangible Assets and provided further
that any such Permitted Trade Receivable Securitization shall be non-recourse
to, and shall not otherwise be Guaranteed by (other than performance Guarantees
not involving a monetary obligation in connection with such Permitted Trade
Receivable Securitization) the Company or any other Restricted Subsidiary
thereof.
 
 
22

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
 
“PORTAL” means the Private Offering Resale and Trading through Automatic Linkage
Market operated by the National Association of Securities Dealers, Inc. or any
successor thereto.
 
“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or redemptions upon liquidation.
 
“Private Placement Legend” means the legend set forth in clause (1) of
subsection 2.07(g) to be placed on all Notes issued under this Indenture except
where otherwise permitted by the provisions of this Indenture.
 
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
 
“Registered Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.
 
“Registration Rights Agreement” means (1) with respect to the Notes issued on
the date of this Indenture, the Registration Rights Agreement, to be dated the
date of this Indenture, between the Company and Wachovia Capital Markets, LLC
and (2) with respect to any Additional Notes, any registration rights agreement
between the Company and the other parties thereto relating to the registration
by the Company of such Additional Notes under the Securities Act.
 
“Regulation S” means Regulation S promulgated under the Securities Act.
 
“Regulation S Global Note” means a Legended Regulation S Global Note or an
Unlegended Regulation S Global Note, as appropriate.
 
“Rental Pool Capital Expenditures” means, with respect to the Company and its
Subsidiaries for any period, all expenditures made in connection with the
acquisition, replacement or repair of any equipment that will be revenue
producing and rented or leased to customers of such Persons.
 
 
23

--------------------------------------------------------------------------------


 
“Replacement Assets” means (1) assets (other than cash, Cash Equivalents or
securities) that will be used or useful in a Permitted Business or (2)
substantially all the assets of a Permitted Business or a majority of the Voting
Stock of any Person engaged in a Permitted Business that will become on the date
of acquisition thereof a Restricted Subsidiary or (3) Capital Stock constituting
a minority interest in a Restricted Subsidiary.
 
“Responsible Officer” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject.
 
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
 
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Period” means the 40-day distribution compliance period as such term
is used in Rule 903(b)(2) of Regulation S.
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Rule 144A” means Rule 144A promulgated under the Securities Act.
 
“Rule 903” means Rule 903 promulgated under the Securities Act.
 
“Rule 904” means Rule 904 promulgated under the Securities Act.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor rating agency.
 
“Sale and Leaseback Transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired (other than transient ownership of equipment to be
subject to an Operating Lease after its acquisition), whereby such Person sells
or transfers such assets or properties and then or thereafter leases such assets
or properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
24

--------------------------------------------------------------------------------


 
“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.
 
“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X of
the Securities Act.
 
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
 
“Subordinated Indebtedness” means Indebtedness of the Company that is
subordinate or junior in right of payment to the 2015 Notes or the Notes, in
either case, pursuant to a written agreement to that effect.
 
“Subsidiary” means, with respect to any specified Person:
 
 
(1)
any corporation, association or other business entity of which more than 50% of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 
 
(2)
any partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or one or more Subsidiaries of such Person (or
any combination thereof).

 
“Subsidiary Guarantee” means the Guarantee by any Subsidiary Guarantor of the
Company’s payment obligations under the Notes.
 
“Subsidiary Guarantors” means each Subsidiary that executes a Guarantee in
accordance with the provisions of this Indenture, and their respective
successors and assigns until released from their obligations under their
Guarantees and the Indenture in accordance with the terms of the Indenture.
 
“Subsidiary SPC” means each Subsidiary organized as a special purpose entity
solely (1) to acquire accounts, chattel paper or related rights from the Company
or its Subsidiaries pursuant to one or more Permitted Asset Securitizations, and
(2) to sell, convey, pledge or otherwise transfer such assets, any interests
therein and any assets related thereto, to one or more trusts, partnerships,
corporations or other entities under such Permitted Asset Securitizations.
 
“TIA” means the Trust Indenture Act of 1939, as in effect on the date on which
this Indenture is qualified under the TIA.
 
 
25

--------------------------------------------------------------------------------


 
“Trustee” means The Bank of New York, until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
 
“Unlegended Regulation S Global Note” means a Global Note in the form of Exhibit
A hereto bearing the Global Note Legend, deposited with or on behalf of and
registered in the name of the Depositary or its nominee and issued following
expiration of the Restricted Period.
 
“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.
 
“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes, and that does not bear the Private
Placement Legend.
 
“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a Board Resolution in compliance with Section 4.16, and any Subsidiary of
such Subsidiary.
 
“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.
 
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
 
(1)
the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (b)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by

 
 
(2)
the then outstanding principal amount of such Indebtedness.

 
“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares or
Investments by foreign nationals mandated by applicable law) shall at the time
be owned by such Person or by one or more Wholly Owned Restricted Subsidiaries
of such Person.
 
 
26

--------------------------------------------------------------------------------


 
Section 1.02    Other Definitions.
 
Term
 
Defined in Section
“Act”
    11.14  
“Affiliate Transaction”
    4.11  
“Asset Sale Offer”
    4.10  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.14  
“Change of Control Payment”
    4.14  
“Change of Control Payment Date”
    4.14  
“Covenant Defeasance”
    8.03  
“DTC”
    2.01  
“Event of Default”
    6.01  
“Excess Proceeds”
    4.10  
“Legal Defeasance”
    8.02  
“Offer Amount”
    3.08  
“Offer Period”
    3.08  
“Paying Agent”
    2.04  
“Permitted Debt”
    4.09  
“Purchase Date”
    3.08  
“Registrar”
    2.04  
“Related Proceedings”
    11.09  
“Repurchase Offer”
    3.08  
“Restricted Payments”
    4.07  
“Specified Courts”
    11.09            

 
Section 1.03    Incorporation by Reference of Trust Indenture Act.
 
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
 
The following TIA terms used in this Indenture have the following meanings:
 
“indenture securities” means the Notes;
 
“indenture security holder” means a Holder of a Note;
 
“indenture to be qualified” means this Indenture;
 
“indenture trustee” or “institutional trustee” means the Trustee; and
 
“obligor” on the indenture securities means the Company and any successor
obligor upon the indenture securities.
 
All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by Commission rule under the TIA
have the meanings so assigned to them.
 
 
27

--------------------------------------------------------------------------------


 
Section 1.04    Rules of Construction. Unless the context otherwise requires:
 
            (a)             a term has the meaning assigned to it;
 
            (b)             an accounting term not otherwise defined has the
meaning assigned to it in accordance with GAAP;
 
            (c)             “or” is not exclusive;
 
            (d)             words in the singular include the plural, and in the
plural include the singular;
 
            (e)             provisions apply to successive events and
transactions; and
 
            (f)             references to sections of or rules under the
Securities Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the Commission from time to time.
 
ARTICLE TWO
 
THE NOTES
 
Section 2.01    Form and Dating.
 
            (a)             General. The Notes and the Trustee’s certificate of
authentication shall be substantially in the form of Exhibit A hereto. The Notes
may have notations, legends or endorsements required by law, stock exchange rule
or usage. Each Note shall be dated the date of its authentication. The Notes
shall be issued in registered, global form without interest coupons in minimum
denominations of $1,000 and integral multiples of $1,000 in excess thereof.
 
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Company and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.
 
            (b)             Global Notes. Notes issued in global form shall be
substantially in the form of Exhibit A attached hereto (and shall include the
Global Note Legend thereon and the “Schedule of Exchanges of Interests in the
Global Note” attached thereto). Notes issued in definitive form shall be
substantially in the form of Exhibit A attached hereto (but without the Global
Note Legend thereon and without the “Schedule of Exchanges of Interests in the
Global Note” attached thereto). Each Global Note represents such of the
outstanding Notes as shall be specified therein and each shall provide that it
represents the aggregate principal amount of outstanding Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby shall be made by the
Trustee or, if the Custodian and the Trustee are not the same Person, by the
Custodian at the direction of the Trustee, in accordance with instructions given
by the Holder thereof as required by Section 2.07 hereof.  Any Global Note may
be endorsed with or have incorporated in the text thereof such legends or
recitals or changes not inconsistent with the provisions of this Indenture as
may be required by the Trustee, the Depositary or by the National Association of
Securities Dealers, Inc. in order for the Notes to be tradable on PORTAL or
tradable on Euroclear or Clearstream or as may be required for the Notes to be
tradable on any other market developed for trading of securities pursuant to
Rule 144A or Regulation S under the Securities Act or required to comply with
any applicable law or any regulation thereunder or with the rules and
regulations of any securities exchange or automated quotation system upon which
the Notes may be listed or traded or to conform with any usage with respect
thereto, or to indicate any special limitations or restrictions to which any
particular Notes are subject.
 
 
28

--------------------------------------------------------------------------------


 
            (c)             Regulation S Global Notes. Notes offered and sold in
reliance on Regulation S shall be issued initially in the form of the Legended
Regulation S Global Note, which shall be deposited on behalf of the purchasers
of the Notes represented thereby with the Trustee, as custodian for The
Depository Trust Company (“DTC”) in New York, New York, and registered in the
name of the Depositary or the nominee of the Depositary for the accounts of
designated agents holding on behalf of Euroclear or Clearstream, duly executed
by the Company and authenticated by the Trustee as hereinafter provided.
Following the termination of the Restricted Period, beneficial interests in the
Legended Regulation S Global Note may be exchanged for beneficial interests in
Unlegended Regulation S Global Notes pursuant to Section 2.07 and the Applicable
Procedures. Simultaneously with the authentication of Unlegended Regulation S
Global Notes, the Trustee shall cancel the Legended Regulation S Global Note.
The aggregate principal amount of the Regulation S Global Notes may from time to
time be increased or decreased by adjustments made on the records of the Trustee
and the Depositary or its nominee, as the case may be, in connection with
transfers of interest as hereinafter provided.
 
            (d)             Euroclear and Clearstream Procedures Applicable. The
provisions of the “Operating Procedures of the Euroclear System” and “Terms and
Conditions Governing Use of Euroclear” and the “General Terms and Conditions”
and “Customer Handbook” of Clearstream shall be applicable to transfers of
beneficial interests in the Regulation S Global Notes that are held by
Participants through Euroclear or Clearstream.
 
Section 2.02    Execution and Authentication.
 
At least one Officer of the Company shall sign the Notes for the Company by
manual or facsimile signature.
 
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
 
A Note shall not be valid until authenticated by the manual signature of the
Trustee. Such signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.
 
The aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is unlimited.
 
 
29

--------------------------------------------------------------------------------


 
The Company may, subject to Article Four of this Indenture and applicable law
and such Additional Notes being fungible with the previously issued Notes for
federal income tax purposes, issue Additional Notes under this Indenture,
including Exchange Notes. The Notes issued on the Issue Date and any Additional
Notes subsequently issued shall be treated as a single class for all purposes
under this Indenture.
 
The Trustee shall, upon a written order of the Company signed by two Officers of
the Company (an “Authentication Order”), authenticate Notes for original issue
on the date hereof of $150.0 million. At any time and from time to time after
the execution of this Indenture, the Trustee shall, upon receipt of an
Authentication Order, authenticate Notes for original issue in an aggregate
principal amount specified in such Authentication Order. The Authentication
Order shall specify the amount of Notes to be authenticated and the date on
which the Notes are to be authenticated.
 
The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.
 
Section 2.03    Methods of Receiving Payments on the Notes.
 
All payments on Notes shall be made at the office or agency of the Paying Agent
and Registrar within the City and State of New York unless the Company elects to
make interest payments by check mailed to the Holders at their addresses set
forth in the register of Holders.
 
Section 2.04    Registrar and Paying Agent.
 
            (a)             The Company shall maintain a registrar with an
office or agency where Notes may be presented for registration of transfer or
for exchange (a “ Registrar”) and a paying agent with an office or agency where
Notes may be presented for payment (a “Paying Agent”). The Registrar shall keep
a register of the Notes and of their transfer and exchange. The Company may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Company may change any Paying Agent or
Registrar without prior notice to any Holder. The Company shall notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.
 
            (b)             The Company initially appoints DTC to act as
Depositary with respect to the Global Notes.
 
            (c)             The Company initially appoints the Trustee to act as
the Registrar and Paying Agent and to act as Custodian with respect to the
Global Notes.
 
 
30

--------------------------------------------------------------------------------


 
Section 2.05    Paying Agent to Hold Money in Trust.
 
The Company shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or Additional Interest, if any, or interest on the Notes, and shall
notify the Trustee of any default by the Company in making any such payment.
While any such default continues, the Trustee may require a Paying Agent to pay
all money held by it to the Trustee. The Company at any time may require a
Paying Agent to pay all money held by it to the Trustee. Upon payment over to
the Trustee, the Paying Agent (if other than the Company or one of its
Subsidiaries) shall have no further liability for the money. If the Company or
one of its Subsidiaries acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Company, the Trustee shall serve as Paying Agent for the Notes.
 
Section 2.06    Holder Lists.
 
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA Section 312(a). If the Trustee is not the
Registrar, the Company shall furnish to the Trustee at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes and the
Company shall otherwise comply with TIA Section 312(a).
 
Section 2.07    Transfer and Exchange.
 
            (a)             Transfer and Exchange of Global Notes. A Global Note
may not be transferred as a whole except by the Depositary to a nominee of the
Depositary, by a nominee of the Depositary to the Depositary or to another
nominee of the Depositary, or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary. All Global Notes
shall be exchanged by the Company for Definitive Notes if (1) the Company
delivers to the Trustee notice from the Depositary that it is unwilling or
unable to continue to act as Depositary or the Company becomes aware that DTC
has ceased to be a clearing agency registered under the Exchange Act and, in
either case, a successor Depositary is not appointed by the Company within 120
days after the date of such notice from the Depositary or the date the Company
becomes aware of such circumstance; (2) the Company at its option notifies the
Trustee in writing that it elects to exchange the Global Notes (in whole but not
in part) for Definitive Notes; or (3) there shall have occurred and be
continuing a Default or Event of Default with respect to the Notes. Upon the
occurrence of any of the preceding events in clause (1), (2) or (3) immediately
above, Definitive Notes shall be issued in such names as the Depositary shall
instruct the Trustee. Global Notes also may be exchanged or replaced, in whole
or in part, as provided in Sections 2.08 and 2.11 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any
portion thereof, pursuant to the applicable provisions of Section 2.07 or
Section 2.08 or 2.11 hereof, shall be authenticated and delivered in the form
of, and shall be, a Global Note. A Global Note may not be exchanged for another
Note other than as provided in this subsection 2.07(a); provided, however,
beneficial interests in a Global Note may be transferred and exchanged as
provided in subsection 2.07(b), (c) or (f) hereof.
 
 
31

--------------------------------------------------------------------------------


 
            (b)             Transfer and Exchange of Beneficial Interests in the
Global Notes. The transfer and exchange of beneficial interests in the Global
Notes shall be effected through the Depositary, in accordance with the
provisions of this Indenture and the Applicable Procedures. Beneficial interests
in the Restricted Global Notes shall be subject to restrictions on transfer
comparable to those set forth herein to the extent required by the Securities
Act. Transfers of beneficial interests in the Global Notes also shall require
compliance with either clause (1) or (2) of this subsection, as applicable, as
well as one or more of the other following clauses, as applicable:
 
(1)             Transfer of Beneficial Interests in the Same Global Note.
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in the Legended
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than the Initial Purchaser). Beneficial
interests in any Unrestricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note. No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this clause (1) of subsection
2.07(b).
 
(2)             All Other Transfers and Exchanges of Beneficial Interests in
Global Notes. In connection with all transfers and exchanges of beneficial
interests that are not subject to clause (1) of this subsection 2.07(b), the
transferor of such beneficial interest must deliver to the Registrar either (A)
(i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged and
(ii) instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase
or (B) (i) a written order from a Participant or an Indirect Participant given
to the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged and (ii) instructions given
by the Depositary to the Registrar containing information regarding the Person
in whose name such Definitive Note shall be registered to effect the transfer or
exchange referred to in (B)(i) immediately above. Upon consummation of a
Registered Exchange Offer by the Company in accordance with subsection 2.07(f)
hereof, the requirements of this clause (2) of subsection 2.07(b) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount at maturity of
the relevant Global Notes pursuant to subsection 2.07(h) hereof.
 
 
32

--------------------------------------------------------------------------------


 
(3)             Transfer of Beneficial Interests to Another Restricted Global
Note. A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
clause (2) of this subsection 2.07(b) and the Registrar receives the following:
 
(A)            if the transferee shall take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item (1)
thereof; and
 
(B)            if the transferee shall take delivery in the form of a beneficial
interest in a Legended Regulation S Global Note, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (2) thereof.
 
(4)             Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note.  A
beneficial interest in any Restricted Global Note may be exchanged by any Holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of clause (2) of this subsection 2.07(b) and:
 
(A)            such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of the beneficial interest to be transferred, in the case of an exchange,
or the transferee, in the case of a transfer, certifies in the applicable Letter
of Transmittal that (1) it is not engaged in, and does not intend to engage in,
and has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;
 
(B)            such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
 
(C)            such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
 
(D)            the Registrar receives the following:
 
(i)             if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
 
 
33

--------------------------------------------------------------------------------


 
(ii)             if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Note, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;
 
and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
 
If any such transfer is effected pursuant to subclause (B) or (D) immediately
above at a time when an Unrestricted Global Note has not yet been issued, the
Company shall issue and, upon receipt of an Authentication Order in accordance
with Section 2.02 hereof, the Trustee shall authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
aggregate principal amount of beneficial interests transferred pursuant to
subclause (B) or (D) immediately above.
 
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
 
            (c)             Transfer or Exchange of Beneficial Interests for
Definitive Notes.
 
(1)             Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:
 
(A)            if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (2)(a) thereof;
 
(B)            if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;
 
(C)            if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than that listed in
subclause (B) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and opinion of counsel required by
item (3)(b) thereof, if applicable; or
 
 
34

--------------------------------------------------------------------------------


 
(D)            if such beneficial interest is being transferred to the Company
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof,
 
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to subsection 2.07(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this clause (1) of subsection
2.07(c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from the Depositary and the
Participant or Indirect Participant. The Trustee shall deliver such Definitive
Notes to the Persons in whose names such Notes are so registered. Any Definitive
Note issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this clause (1) of subsection 2.07(c) shall bear the Private
Placement Legend and shall be subject to all restrictions on transfer contained
therein.
 
(2)             Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:
 
(A)            such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of the beneficial interest to be transferred, in the case of an exchange,
or the transferee, in the case of a transfer, certifies in the applicable Letter
of Transmittal that (1) it is not engaged in, and does not intend to engage in,
and has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;
 
(B)            such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
 
(C)            such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
 
(D)            the Registrar receives the following:
 
(i)             if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Definitive Note that
does not bear the Private Placement Legend, a certificate from such Holder in
the form of Exhibit C hereto, including the certifications in item (1)(b)
thereof; or
 
 
35

--------------------------------------------------------------------------------


 
(ii)             if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of an Unrestricted Definitive Note, a
certificate from such Holder in the form of Exhibit B hereto, including the
applicable certifications in item (4) thereof;
 
and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
 
(3)             Beneficial Interests in Unrestricted Global Notes to
Unrestricted Definitive Notes. If any holder of a beneficial interest in an
Unrestricted Global Note proposes to exchange such beneficial interest for an
Unrestricted Definitive Note or to transfer such beneficial interest to a Person
who takes delivery thereof in the form of an Unrestricted Definitive Note, then,
upon satisfaction of the conditions set forth in clause (2) of subsection
2.07(b) hereof, the Trustee shall cause the aggregate principal amount of the
applicable Global Note to be reduced accordingly pursuant to subsection 2.07(h)
hereof, and the Company shall execute and the Trustee shall authenticate and
deliver to the Person designated in the instructions an Unrestricted Definitive
Note in the appropriate principal amount. Any Unrestricted Definitive Note
issued in exchange for a beneficial interest pursuant to this clause (3) of
subsection 2.07(c) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the Participant or Indirect Participant. The Trustee shall deliver such
Definitive Notes to the Persons in whose names such Notes are so registered. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
clause (3) of subsection 2.07(c) shall not bear the Private Placement Legend.
 
            (d)             Transfer and Exchange of Definitive Notes for
Beneficial Interests in Global Notes.
 
(1)             Restricted Definitive Notes to Beneficial Interests in
Restricted Global Notes. If any Holder of a Restricted Definitive Note proposes
to exchange such Note for a beneficial interest in a Restricted Global Note or
to transfer such Restricted Definitive Notes to a Person who takes delivery
thereof in the form of a beneficial interest in a Restricted Global Note, then,
upon receipt by the Registrar of the following documentation:
 
(A)            if the Holder of such Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof; or
 
 
36

--------------------------------------------------------------------------------


 
(B)            if such Restricted Definitive Note is being transferred in
accordance with Rule 144A under the Securities Act, a certificate to the effect
set forth in Exhibit B hereto, including the certifications in item (1) thereof;
or
 
(C)            if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an “offshore transaction” in accordance with Rule 903 or Rule
904 under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (2) thereof,
 
the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of subclause (A) above,
the appropriate Restricted Global Note, in the case of subclause (B) above, the
144A Global Note, and in the case of subclause (C) above, the Regulation S
Global Note, in accordance with subsection 2.07(h) hereof.
 
(2)             Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of a Restricted Definitive Note may exchange
such Note for a beneficial interest in an Unrestricted Global Note or transfer
such Restricted Definitive Note to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if:
 
(A)            such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of the beneficial interest to be transferred, in the case of an exchange,
or the transferee, in the case of a transfer, certifies in the applicable Letter
of Transmittal that (1) it is not engaged in, and does not intend to engage in,
and has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;
 
(B)            such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
 
(C)            such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
 
(D)            the Registrar receives the following:
 
(i)             if the Holder of such Restricted Definitive Note proposes to
exchange such Notes for a beneficial interest in the Unrestricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or
 
 
37

--------------------------------------------------------------------------------


 
(ii)             if the Holder of such Restricted Definitive Note proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit B hereto, including the applicable certifications
in item (4) thereof;
 
and, in each such case set forth in this subclause (D), if the Registrar or the
Company so requests or if the Applicable Procedures so require, an opinion of
counsel in form reasonably acceptable to the Registrar and the Company to the
effect that such exchange or transfer is in compliance with the Securities Act
and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
 
Upon satisfaction of the conditions of any of the subclauses in this clause (2)
of subsection 2.07(d), the Trustee shall cancel the Definitive Notes and
increase or cause to be increased the aggregate principal amount of the
Unrestricted Global Note.
 
(3)             Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Unrestricted Definitive Note to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note at
any time. Upon receipt of a request for such an exchange or transfer, the
Trustee shall cancel the applicable Unrestricted Definitive Note and increase or
cause to be increased the aggregate principal amount of one of the Unrestricted
Global Notes.
 
If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subclause (2)(B), (2)(D) or clause (3) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
 
            (e)             Transfer and Exchange of Definitive Notes for
Definitive Notes. Upon request by a Holder of Definitive Notes and such Holder’s
compliance with the provisions of this subsection 2.07(e), the Registrar shall
register the transfer or exchange of Definitive Notes. Prior to such
registration of transfer or exchange, the requesting Holder shall present or
surrender to the Registrar the Definitive Notes duly endorsed or accompanied by
a written instruction of transfer in form satisfactory to the Registrar duly
executed by such Holder or by its attorney, duly authorized in writing. In
addition, the requesting Holder shall provide any additional certifications,
documents and information, as applicable, required pursuant to the following
provisions of this subsection 2.07(e).
 
(1)             Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
 
 
38

--------------------------------------------------------------------------------


 
(A)            if such Restricted Definitive Note is being transferred in
accordance with Rule 144A under the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
 
(B)            if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an “offshore transaction” in accordance with Rule 903 or Rule
904 under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item 2 thereof;
 
(C)            if the transfer shall be made pursuant to any other exemption
from the registration requirements of the Securities Act, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable; or
 
(D)            if such Restricted Definitive Note is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B, including the certifications in item 3(a) thereof.
 
(2)             Restricted Definitive Notes to Unrestricted Definitive Notes.
Any Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
 
(A)            such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of the beneficial interest to be transferred, in the case of an exchange,
or the transferee, in the case of a transfer, certifies in the applicable Letter
of Transmittal that (1) it is not engaged in, and does not intend to engage in,
and has no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (2) it is
not an affiliate (as defined in Rule 144) of the Company and (3) it is acquiring
the Exchange Notes in its ordinary course of business;
 
(B)            any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
 
(C)            any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
 
(D)            the Registrar receives the following:
 
(i)             if the Holder of such Restricted Definitive Note proposes to
exchange such Note for an Unrestricted Definitive Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or
 
 
39

--------------------------------------------------------------------------------


 
(ii)             if the Holder of such Restricted Definitive Note proposes to
transfer such Note to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the applicable certifications in item (4) thereof;
 
and, in each such case set forth in this subclause (D), if the Registrar so
requests, an opinion of counsel in form reasonably acceptable to the Company to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.
 
(3)             Unrestricted Definitive Notes to Unrestricted Definitive Notes.
A Holder of Unrestricted Definitive Notes may transfer such Notes to a Person
who takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
 
            (f)             Exchange Offer. Upon the occurrence of the
Registered Exchange Offer in accordance with the Registration Rights Agreement,
the Company shall issue and, upon receipt of an Authentication Order in
accordance with Section 2.02, the Trustee shall authenticate (1) one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of the beneficial interests in the Restricted Global Notes
tendered for acceptance by Persons that certify in the applicable Letters of
Transmittal that (A) they are not engaged in, and do not intend to engage in,
and have no arrangement or understanding with any Person to participate in, a
distribution of the Exchange Notes to be issued in the Exchange Offer, (B) they
are not affiliates (as defined in Rule 144) of the Company, and (C) they are
acquiring the Exchange Notes in their ordinary course of business, and (2)
Unrestricted Definitive Notes in an aggregate principal amount equal to the
principal amount of the Restricted Definitive Notes accepted for exchange in the
Registered Exchange Offer. Concurrently with the issuance of such Notes, the
Trustee shall cause the aggregate principal amount of the applicable Restricted
Global Notes to be reduced accordingly, and the Company shall execute and the
Trustee shall authenticate and deliver to the Persons designated by the Holders
of Restricted Global Notes so accepted Unrestricted Global Notes in the
appropriate principal amount.
 
            (g)             Legends. The following legends shall appear on the
face of all Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.
 
(1)             Private Placement Legend. Except as permitted below, each Global
Note and each Definitive Note (and all Notes issued in exchange therefor or
substitution thereof) shall bear the legend in substantially the following form:
 
 
40

--------------------------------------------------------------------------------


 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:
 
 
(A)
SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY

 
 
(i)
(a) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (d)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 903 OR 904 UNDER THE SECURITIES ACT, (e) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) OF THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR
TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $100,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT
SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (f) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL, IF THE ISSUER SO REQUESTS),

 
 
(ii)
TO THE ISSUER, OR

 
 
(iii)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND

 
 
41

--------------------------------------------------------------------------------


 
 
 
(B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN
(A) ABOVE.”

 
Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to clause (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2), (e)(3) or
subsection (f) to this Section 2.07 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.
 
(2)             Global Note Legend. Each Global Note shall bear a legend in
substantially the following form:
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.07(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.12 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
            (h)             Cancellation and/or Adjustment of Global Notes. At
such time as all beneficial interests in a particular Global Note have been
exchanged for Definitive Notes or a particular Global Note has been redeemed,
repurchased or canceled in whole and not in part, each such Global Note shall be
returned to or retained and canceled by the Trustee in accordance with Section
2.12 hereof. At any time prior to such cancellation, if any beneficial interest
in a Global Note is exchanged for or transferred to a Person who shall take
delivery thereof in the form of a beneficial interest in another Global Note or
for Definitive Notes, the principal amount of Notes represented by such Global
Note shall be reduced accordingly and an endorsement shall be made on such
Global Note by the Trustee or by the Depositary at the direction of the Trustee
to reflect such reduction; and if any beneficial interest in a Global Note is
being exchanged for or transferred to a Person who shall take delivery thereof
in the form of a beneficial interest in another Global Note, such other Global
Note shall be increased accordingly and an endorsement shall be made on such
Global Note by the Trustee or by the Depositary at the direction of the Trustee
to reflect such increase.
 
 
42

--------------------------------------------------------------------------------


 
            (i)             General Provisions Relating to Transfers and
Exchanges.
 
(1)             To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Global Notes and Definitive
Notes upon the Company’s written order or at the Registrar’s request.
 
(2)             No service charge shall be made to a Holder of a beneficial
interest in a Global Note or to a Holder of a Definitive Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.11,
3.06, 3.07, 3.08, 4.10, 4.14 and 9.05 hereof).
 
(3)             The Registrar shall not be required to register the transfer of
or exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
 
(4)             All Global Notes and Definitive Notes issued upon any
registration of transfer or exchange of Global Notes or Definitive Notes shall
be the valid and legally binding obligations of the Company, evidencing the same
debt, and entitled to the same benefits under this Indenture, as the Global
Notes or Definitive Notes surrendered upon such registration of transfer or
exchange.
 
(5)             The Company shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection,
(B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part, (C) to register the transfer of or to exchange a Note between
a record date and the next succeeding interest payment date or (D) to register
the transfer of or to exchange a Note tendered and not withdrawn in connection
with a Change of Control Offer or an Asset Sale Offer.
 
(6)             Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Company may deem and treat the Person
in whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.
 
(7)             The Trustee shall authenticate Global Notes and Definitive Notes
in accordance with the provisions of Section 2.02 hereof.
 
(8)             All certifications, certificates and Opinions of Counsel
required to be submitted to the Registrar pursuant to this Section 2.07 to
effect a registration of transfer or exchange may be submitted by facsimile with
the original to follow by first class mail.
 
Section 2.08    Replacement Notes.
 
            (a)             If any mutilated Note is surrendered to the Trustee
or the Company and the Trustee receives evidence to its satisfaction of the
destruction, loss or theft of any Note, the Company shall issue and the Trustee,
upon receipt of an Authentication Order, shall authenticate a replacement Note
if the Trustee’s requirements are met. If required by the Trustee or the
Company, an indemnity bond must be supplied by the Holder that is sufficient in
the judgment of the Trustee and the Company to protect the Company, the Trustee,
any Agent and any authenticating agent from any loss that any of them may suffer
if a Note is replaced. The Company may charge for its expenses in replacing a
Note.
 
 
43

--------------------------------------------------------------------------------


 
            (b)             Every replacement Note is an additional obligation
of the Company and shall be entitled to all of the benefits of this Indenture
equally and proportionately with all other Notes duly issued hereunder.
 
Section 2.09    Outstanding Notes.
 
            (a)             The Notes outstanding at any time are all the Notes
authenticated by the Trustee except for those canceled by it, those delivered to
it for cancellation, those reductions in the interest in a Global Note effected
by the Trustee in accordance with the provisions hereof, and those described in
this Section 2.09 as not outstanding. Except as set forth in Section 2.10
hereof, a Note does not cease to be outstanding because the Company or an
Affiliate of the Company holds the Note.
 
            (b)             If a Note is replaced pursuant to Section 2.08
hereof, it ceases to be outstanding unless the Trustee receives proof
satisfactory to it that the replaced Note is held by a bona fide purchaser or
protected purchaser.
 
            (c)             If the principal amount of any Note is considered
paid under Section 4.01 hereof, it ceases to be outstanding and interest on it
ceases to accrue.
 
            (d)             If the Paying Agent (other than the Company, a
Subsidiary of the Company or an Affiliate of any of the foregoing) holds, on a
redemption date or maturity date, money sufficient to pay Notes payable on that
date, then on and after that date such Notes shall be deemed to be no longer
outstanding and shall cease to accrue interest.
 
Section 2.10    Treasury Notes.
 
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
or by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that the Trustee knows are so owned shall be so disregarded.
 
Section 2.11    Temporary Notes.
 
            (a)             Until certificates representing Notes are ready for
delivery, the Company may prepare and the Trustee, upon receipt of an
Authentication Order, shall authenticate temporary Notes. Temporary Notes shall
be substantially in the form of Definitive Notes but may have variations that
the Company considers appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Company shall prepare
and the Trustee shall authenticate definitive Notes in exchange for temporary
Notes.
 
 
44

--------------------------------------------------------------------------------


 
            (b)             Holders of temporary Notes shall be entitled to all
of the benefits of this Indenture.
 
Section 2.12    Cancellation.
 
The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent, if different Persons from the Trustee, shall forward
to the Trustee any Notes surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and shall dispose of canceled Notes in accordance with its
procedures for the disposition of canceled securities in effect as of the date
of such disposition (subject to the record retention requirement of the Exchange
Act). Certification of the disposition of all canceled Notes shall be delivered
to the Company. The Company may not issue new Notes to replace Notes that it has
paid or that have been delivered to the Trustee for cancellation.
 
Section 2.13    Defaulted Interest.
 
If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company shall fix or cause to be fixed each such
special record date and payment date, provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Company (or, upon
the written request of the Company, the Trustee in the name and at the expense
of the Company) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.
 
Section 2.14    CUSIP Numbers.
 
The Company in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Company shall promptly notify the Trustee of any change in the
“CUSIP” numbers.
 
 
45

--------------------------------------------------------------------------------


 
ARTICLE THREE
 
REDEMPTION AND OFFERS TO
 
PURCHASE
 
Section 3.01    Notices to Trustee.
 
            (a)             If the Company elects to redeem Notes pursuant to
the optional redemption provisions of Section 3.07 hereof, it shall furnish to
the Trustee, at least 30 days but not more than 60 days (or such shorter period
as is acceptable to the Trustee) before a redemption date, an Officers’
Certificate setting forth (1) the clause of this Indenture pursuant to which the
redemption shall occur, (2) the redemption date, (3) the principal amount of
Notes to be redeemed, (4) the redemption price and (5) whether the Company
requests that the Trustee give the notice of redemption in the Company’s name
and at its expense.
 
Section 3.02    Selection of Notes to Be Redeemed.
 
            (a)             If less than all of the Notes are to be redeemed at
any time, the Trustee shall select Notes for redemption on a pro rata basis, by
lot or in accordance with any other method the Trustee shall deem fair and
appropriate. In the event of partial redemption by lot, the particular Notes to
be redeemed shall be selected, unless otherwise provided herein, by the Trustee
from the outstanding Notes not previously called for redemption.
 
            (b)             The Trustee shall notify the Company in writing of
the Notes selected for redemption and, in the case of any Note selected for
partial redemption, the principal amount thereof to be redeemed, within 15 days
of receiving the Officers’ Certificate pursuant to Section 3.01 hereof. No Notes
in amounts of $1,000 or less shall be redeemed in part. Notes and portions of
Notes selected shall be in amounts of $1,000 or whole multiples of $1,000,
except that if all of the Notes of a Holder are to be redeemed, the entire
outstanding amount of Notes held by such Holder, even if not a multiple of
$1,000, shall be redeemed. Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.
 
Section 3.03    Notice of Redemption.
 
            (a)             At least 30 days but not more than 60 days before a
redemption date, the Company shall mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address.
 
The notice shall identify the Notes to be redeemed and shall state:
 
(1)             the redemption date;
 
(2)             the redemption price;
 
(3)             if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note shall be issued in the name of the
Holder thereof upon cancellation of the original Note;
 
(4)             the name and address of the Paying Agent;
 
 
46

--------------------------------------------------------------------------------


 
(5)             that Notes called for redemption must be surrendered to the
Paying Agent to collect the redemption price and become due on the date fixed
for redemption;
 
(6)             that, unless the Company defaults in making such redemption
payment, interest, if any, on Notes called for redemption ceases to accrue on
and after the redemption date;
 
(7)             the paragraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and
 
(8)             that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.
 
            (b)             The notice of redemption, if mailed in the manner
provided herein, shall be presumed to have been given, whether or not the Holder
receives such notice.
 
Section 3.04    Effect of Notice of Redemption.
 
Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.
 
Section 3.05    Deposit of Redemption Price.
 
            (a)             Not later than 11:00 am Eastern Time on the
redemption date, the Company shall deposit with the Trustee or with the Paying
Agent money sufficient to pay the redemption price of and accrued and unpaid
interest and Additional Interest, if any, on all Notes to be redeemed on that
date. The Trustee or the Paying Agent shall promptly return to the Company any
money deposited with the Trustee or the Paying Agent by the Company in excess of
the amounts necessary to pay the redemption price of, and accrued interest and
Additional Interest on, all Notes to be redeemed.
 
            (b)             If the Company complies with the provisions of
subsection 3.05(a), on and after the redemption date, interest shall cease to
accrue on the Notes or the portions of Notes called for redemption. If a Note is
redeemed on or after an interest record date but on or prior to the related
interest payment date, then any accrued and unpaid interest shall be paid to the
Person in whose name such Note was registered at the close of business on such
record date. If any Note called for redemption shall not be so paid upon
surrender for redemption because of the failure of the Company to comply with
subsection 3.05(a), interest shall be paid on the unpaid principal, from the
redemption date until such principal is paid, and to the extent lawful on any
interest not paid on such unpaid principal, in each case at the rate provided in
the Notes and in Section 4.01 hereof.
 
Section 3.06    Notes Redeemed in Part.
 
Upon surrender of a Note that is redeemed in part, the Company shall issue and
the Trustee shall authenticate for the Holder at the expense of the Company a
new Note equal in principal amount to the unredeemed portion of the Note
surrendered. No Notes in denominations of $1,000 or less shall be redeemed in
part.
 
 
47

--------------------------------------------------------------------------------


 
Section 3.07    Optional Redemption.
 
            (a)             The Company may redeem the Notes, in whole or in
part, upon not less than 30 nor more than 60 days’ prior notice, at the
redemption prices (expressed as percentages of principal amount) set forth below
plus accrued and unpaid interest and Additional Interest, if any, thereon, to,
but not including, the applicable redemption date, if redeemed during the
periods indicated below:
 
Period
Percentage
Issue Date through July 1, 2008
100.00%
July 2, 2008 through April 1, 2009
103.00%
April 2, 2009 through January 1, 2010
102.00%
After January 1, 2010
100.00%



            (b)             Any redemption pursuant to this Section 3.07 shall
be made pursuant to the provisions of Sections 3.01 through 3.06 hereof.
 
Section 3.08    Repurchase Offers.
 
            (a)             In the event that, pursuant to Section 4.10 or 4.14
hereof, the Company shall be required to commence an offer to all Holders to
purchase all or a portion of their respective Notes (a “Repurchase Offer”), it
shall follow the procedures specified in such Sections and, to the extent not
inconsistent therewith, the procedures specified in this Section 3.08.
 
            (b)             The Repurchase Offer shall remain open for a period
of no less than 30 days and no more than 60 days from the date a notice is
mailed in accordance with subsection 4.14(a), except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than three
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Company shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.10 or 4.14 hereof (the “Offer Amount”) or, if
less than the Offer Amount has been tendered, all Notes validly tendered in
response to the Repurchase Offer. Payment for any Notes so purchased shall be
made in the same manner as interest payments are made.
 
            (c)             If the Purchase Date is on or after an interest
record date and on or before the related interest payment date, any accrued and
unpaid interest shall be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no additional interest shall
be payable to Holders who tender Notes pursuant to the Repurchase Offer.
 
            (d)             Upon the commencement of a Repurchase Offer, the
Company shall send, by first class mail, a notice to the Trustee and each of the
Holders, with a copy to the Trustee. The notice shall contain all instructions
and materials necessary to enable such Holders to tender Notes pursuant to the
Repurchase Offer. The Repurchase Offer shall be made to all Holders. The notice,
which shall govern the terms of the Repurchase Offer, shall state:
 
 
48

--------------------------------------------------------------------------------


 
(1)             that the Repurchase Offer is being made pursuant to this Section
3.08 and Section 4.10 or Section 4.14 hereof, and the length of time the
Repurchase Offer shall remain open;
 
(2)             the Offer Amount, the purchase price and the Purchase Date;
 
(3)             that any Note not tendered or accepted for payment shall
continue to accrue interest and Additional Interest, if any;
 
(4)             that, unless the Company defaults in making such payment, any
Note (or portion thereof) accepted for payment pursuant to the Repurchase Offer
shall cease to accrue interest and Additional Interest, if any, on and after the
Purchase Date;
 
(5)             that Holders electing to have a Note purchased pursuant to a
Repurchase Offer may elect to have Notes purchased in integral multiples of
$1,000 only;
 
(6)             that Holders electing to have a Note purchased pursuant to any
Repurchase Offer shall be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Note completed, or
transfer by book-entry transfer, to the Company, a depositary, if appointed by
the Company, or a Paying Agent at the address specified in the notice prior to
the expiration of the Offer Period;
 
(7)             that Holders shall be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a notice in the form specified in
the Repurchase Offer setting forth the name of the Holder, the principal amount
of the Note the Holder delivered for purchase and a statement that such Holder
is withdrawing his election to have such Note purchased;
 
(8)             that, in the case of a Repurchase Offer pursuant to Section
4.10, if the aggregate amount of Notes surrendered by Holders exceeds the Offer
Amount, the Trustee shall select the Notes to be purchased on a pro rata basis
(with such adjustments as may be deemed appropriate by the Trustee so that only
Notes in denominations of $1,000, or integral multiples thereof, shall be
purchased); and
 
(9)             that Holders whose Notes were purchased only in part shall be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer).
 
            (e)             On the Purchase Date, the Company shall, to the
extent lawful, accept for payment the Offer Amount of Notes (or portions
thereof) tendered pursuant to the Repurchase Offer, or if less than the Offer
Amount has been tendered, all Notes tendered, and shall deliver to the Trustee
an Officers’ Certificate stating that such Notes (or portions thereof) were
accepted for payment by the Company in accordance with the terms of this Section
3.08. In the case of a Repurchase Offer made pursuant to Section 4.10, if the
aggregate amount of Notes tendered exceeds the Offer Amount, the Trustee shall
select the Notes to be purchased on a pro rata basis (with such adjustments as
may be deemed appropriate by the Trustee so that only Notes in denominations of
$1,000, or integral multiples thereof, shall be purchased). The Company, the
Depositary or the Paying Agent, as the case may be, shall promptly (but in any
case not later than three days after the Purchase Date) mail or deliver to each
tendering Holder an amount equal to the purchase price of Notes tendered by such
Holder, as the case may be, and accepted by the Company for purchase. If a
Holder tendered a portion of a Note or if only a portion of a Note tendered by a
Holder was purchased by the Company, the Company shall promptly issue a new Note
and the Trustee, upon written request from the Company, shall authenticate and
mail or deliver such new Note to such Holder, in a principal amount at maturity
equal to any unpurchased portion of the Note surrendered. Any Note not so
accepted shall be promptly mailed or delivered by the Company to the respective
Holder thereof. The Company shall publicly announce the results of the
Repurchase Offer on or as soon as practicable after the Purchase Date.
 
 
49

--------------------------------------------------------------------------------


 
            (f)             The Company shall comply with the requirements of
Rule 14e-1 under the Exchange Act, and any other securities laws and regulations
thereunder to the extent such laws or regulations are applicable in connection
with the repurchase of the Notes pursuant to a Repurchase Offer and shall not be
deemed to have breached its obligations under Section 3.08, 4.10 or 4.14 by
virtue of such compliance.
 
Section 3.09    Mandatory Redemption.
 
Except as set forth in Sections 4.10 and 4.14 hereof, the Company is not
required to make mandatory redemption or sinking fund payments with respect to
the Notes.
 
ARTICLE FOUR
 
COVENANTS
 
Section 4.01    Payment of Notes.
 
            (a)             The Company shall pay or cause to be paid the
principal of, premium, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, and interest shall be
considered paid on the date due if the Paying Agent, if other than the Company
or one of its Subsidiaries, holds as of 11:00 a.m. Eastern Time on the due date
money deposited by the Company in immediately available funds and designated for
and sufficient to pay all principal, premium, if any, and interest then due. The
Company shall pay all Additional Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.
 
            (b)             The Company shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal at the rate equal to 1% per annum in excess of the then applicable
interest rate on the Notes to the extent lawful; it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest, and Additional Interest (without regard to any
applicable grace period) at the same rate to the extent lawful.
 
 
50

--------------------------------------------------------------------------------


 
Section 4.02    Maintenance of Office or Agency.
 
            (a)             The Company shall maintain in the Borough of
Manhattan, The City of New York, an office or agency (which may be an office of
the Trustee or an agent of the Trustee or Registrar) where Notes may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company shall give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company shall fail to maintain any such required office or agency or
shall fail to furnish the Trustee with the address thereof, such presentations,
surrenders, notices and demands may be made or served at the Corporate Trust
Office of the Trustee.
 
            (b)             The Company may also from time to time designate one
or more other offices or agencies where the Notes may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in the Borough of Manhattan, The City of New York for such purposes. The Company
shall give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
 
            (c)             The Company hereby designates the Corporate Trust
Office of the Trustee as one such office or agency of the Company in accordance
with Section 2.04 of this Indenture.
 
Section 4.03    Reports.
 
            (a)             Whether or not required by the Commission, so long
as any Notes are outstanding, the Company shall furnish to the Holders of the
Notes and to the Trustee, within the time periods specified in the Commission’s
rules and regulations:
 
(1)             all quarterly and annual financial information that would be
required to be contained in a filing with the Commission on Forms 10-Q and 10-K
if the Company were required to file such Forms, including a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” and,
with respect to the annual information only, a report on the annual financial
statements by the Company’s certified independent accountants; and
 
(2)             all current reports that would be required to be filed with the
Commission on Form 8-K if the Company were required to file such reports.
 
            (b)             In addition, whether or not required by the
Commission, the Company will file a copy of all of the information and reports
referred to in clauses (1) and (2) of Section 4.03(a) with the Commission for
public availability within the time periods specified in the Commission’s rules
and regulations (unless the Commission will not accept such a filing) and make
such information available to prospective investors upon request. In addition,
the Company has agreed that, for so long as any Notes remain outstanding, the
Company will furnish to the Holders, to the Trustee and to prospective
investors, upon their request, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
 
 
51

--------------------------------------------------------------------------------


 
Section 4.04    Compliance Certificate.
 
            (a)             The Company shall deliver to the Trustee, within 90
days after the end of each fiscal year, an Officers’ Certificate stating that a
review of the activities of the Company and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge, the Company has kept, observed, performed and fulfilled
its obligations under this Indenture and is not in default in the performance or
observance of any of the terms, provisions and conditions of this Indenture (or,
if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he or she may have knowledge and what
action the Company is taking or proposes to take with respect thereto) and that
to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Company is taking or proposes to
take with respect thereto.
 
            (b)             The Company shall, so long as any of the Notes are
outstanding, deliver to the Trustee, promptly upon any Officer becoming aware of
any Default or Event of Default, an Officers’ Certificate specifying such
Default or Event of Default and what action the Company is taking or proposes to
take with respect thereto.
 
Section 4.05    Calculation of Original Issue Discount.
 
If applicable to any outstanding Notes, the Company shall file with the Trustee
at the end of each calendar year (a) a written notice specifying the amount of
original issue discount (including daily rates and accrual periods) accrued on
the outstanding Notes during such year and (b) such other specific information
relating to such original issue discount as may then be required under the
Internal Revenue Code of 1986, as amended from time to time. Such calculation is
provided to the Trustee for informational purposes only and the Trustee has no
duty or obligation to take action or investigate further.
 
Section 4.06    Stay, Extension and Usury Laws.
 
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.
 
Section 4.07    Restricted Payments.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly:
 
 
52

--------------------------------------------------------------------------------


 
(1)             declare or pay any dividend or make any other payment or
distribution on account of the Company’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends, payments or distributions payable (i) in Equity Interests (other
than Disqualified Stock) of the Company or (ii) to the Company or any other
Restricted Subsidiary (and if such Restricted Subsidiary is not a Wholly Owned
Restricted Subsidiary, to its other holders of Equity Interests on a pro rata
basis) so long as, in the case of any dividend or distribution payable on or in
respect of any class or series of Equity Interests issued by a Restricted
Subsidiary other than a Wholly Owned Restricted Subsidiary, the Company or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its ownership in such class or series of Equity
Interests) of the Company);
 
(2)             purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Company) any Equity Interests of the Company (other than any such
Equity Interests owned by any of the Company’s Restricted Subsidiaries) or any
Equity Interests of any of its Subsidiaries (other than any such Equity
Interests owned by the Company or any of its Restricted Subsidiaries) that are
held by an Affiliate of the Company;
 
(3)             make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Subordinated Indebtedness,
except (a) payment of interest or principal at the Stated Maturity thereof or to
satisfy a scheduled sinking fund or amortization or other installment obligation
thereon or (b) the purchase, redemption or other acquisition or retirement of
any such Subordinated Indebtedness purchased in anticipation of satisfying a
payment at the Stated Maturity thereof or a sinking fund or amortization or
other installment obligation, in each case due within one year of the date of
acquisition; or
 
(4)             make any Restricted Investment (all such payments and other
actions described in clauses (1) through (4) in this subsection 4.07(a) being
collectively referred to as “Restricted Payments”),
 
provided, however, that the Company or any of its Restricted Subsidiaries may
make a Restricted Payment if, at the time of and after giving effect to such
Restricted Payment:
 
(A)            no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof; and
 
(B)            the Company would, at the time of such Restricted Payment and
after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable four-quarter period, have been permitted
to incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in subsection 4.09(a); and
 
 
53

--------------------------------------------------------------------------------


 
(C)            such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by the Company and its Restricted
Subsidiaries after the 2015 Notes Issue Date (excluding Restricted Payments
permitted by clauses (1), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (12)
of subsection 4.07(b) hereof), is less than the sum, without duplication, of:
 
(i)             50% of the Consolidated Net Income of the Company for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after the 2015 Notes Issue Date to the end of the Company’s most
recently ended fiscal quarter for which financial statements are available at
the time of such Restricted Payment (or, if such Consolidated Net Income for
such period is a deficit, less 100%, of such deficit); plus
 
(ii)            100% of the aggregate net cash proceeds and the Fair Market
Value of property and assets (other than Indebtedness) received by the Company
since the 2015 Notes Issue Date as a contribution to its common equity capital
or from the issue or sale of Equity Interests of the Company (other than
Disqualified Stock) or from the issue or sale of convertible or exchangeable
Disqualified Stock or convertible or exchangeable debt securities of the Company
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of the Company); plus
 
(iii)            to the extent that any Restricted Investment that was made
after the 2015 Notes Issue Date is sold for cash or otherwise liquidated or
repaid for cash, the lesser of (i) the cash return of capital with respect to
such Restricted Investment (less the cost of disposition, if any) and (ii) the
initial amount of such Restricted Investment; provided, however, that no amount
shall be included under this clause (iii) to the extent it is already included
in Consolidated Net Income; plus
 
(iv)            in the case of the redesignation of an Unrestricted Subsidiary
as a Restricted Subsidiary after the 2015 Notes Issue Date or the merger or
consolidation of an Unrestricted Subsidiary into the Company or a Restricted
Subsidiary after the 2015 Notes Issue Date or the transfer of assets of an
Unrestricted Subsidiary to the Company or a Restricted Subsidiary after the 2015
Notes Issue Date, the Fair Market Value of the Investment in such Unrestricted
Subsidiary, as determined by the Company in good faith at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, consolidation or transfer of assets (other than to the
extent the Investment in such Unrestricted Subsidiary constituted a Permitted
Investment).
 
 
54

--------------------------------------------------------------------------------


 
            (b)             The provisions of subsection 4.07(a) shall not
prohibit:
 
(1)             the redemption, repurchase, retirement or other acquisition of
Capital Stock of the Company after the 2015 Notes Issue Date in an amount not to
exceed $75.0 million, provided that the Company may repurchase additional
Capital Stock, in an aggregate amount not to exceed an additional $75.0 million
during the life of the Notes, if the Net Leverage Ratio determined as of the end
of the Company’s most recently ended fiscal quarter preceding the date of such
proposed redemption, repurchase, retirement or other acquisition for which
financial statements are available would have been no greater than 2.0:1;
 
(2)             the payment of any dividend within 60 days after the date of
declaration thereof, provided that on the date of such declaration such payment
would have complied with the provisions of this Indenture;
 
(3)             the redemption, repurchase, retirement, defeasance or other
acquisition of any Subordinated Indebtedness of the Company or of any Equity
Interests of the Company in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Company) of,
Equity Interests of the Company (other than Disqualified Stock);
 
(4)             the defeasance, redemption, repurchase or other acquisition of
Subordinated Indebtedness of the Company with the net cash proceeds from an
incurrence of Subordinated Indebtedness in accordance with Section 4.09 hereof;
 
(5)             Investments acquired as a capital contribution to, or in
exchange for, or out of the net cash proceeds of a substantially concurrent
offering of, Capital Stock (other than Disqualified Stock) of the Company;
 
(6)             the redemption, repurchase, retirement or other acquisition of
Capital Stock of the Company deemed to occur upon the exercise of options or
warrants if such Capital Stock represents all or a portion of the exercise price
thereof;
 
(7)             so long as no Default has occurred and is continuing or would be
caused thereby, the repurchase, redemption or other acquisition or retirement
for value of any Equity Interests of the Company held by any current or former
employees or directors of the Company pursuant to any management equity
subscription agreement, employee agreement or stock option agreement approved by
the Board of Directors of the Company; provided that the aggregate price paid
for all such repurchased, redeemed, acquired or retired Equity Interests in any
fiscal year shall not exceed the sum of (a) $2.0 million and (b) the amount of
Restricted Payments permitted but not made pursuant to this clause (7) in the
immediately preceding fiscal year (including, for the avoidance of doubt, and
without duplication, the fiscal year preceding the fiscal year in which the
Issue Date occurs);
 
(8)             dividends paid on shares of Disqualified Stock of the Company
issued in accordance with Section 4.09 hereof;
 
(9)             so long as no Default has occurred and is continuing or would be
caused thereby, the declaration and payment of dividends on the Company’s issued
and outstanding Common Stock (other than Disqualified Stock) in an amount not to
exceed $0.04 per share (as adjusted for stock splits and similar transactions
after the date of this Indenture) per fiscal quarter; provided that the
aggregate amount of all dividends declared or paid pursuant to this clause (9)
shall not exceed $22.0 million in any fiscal year;
 
 
55

--------------------------------------------------------------------------------


 
(10)             Reserved;
 
(11)             so long as no Default has occurred and is continuing or would
be caused thereby, Restricted Payments in an aggregate amount not to exceed
$25.0 million; and
 
(12)             the redemption, repurchase, retirement or other acquisition of
Capital Stock of the Company or, so long as no Default has occurred and is
continuing or would be caused thereby, the declaration and payment of dividends
on the Company’s issued and outstanding Common Stock (other than Disqualified
Stock), in an aggregate amount not to exceed $350.0 million during the life of
the Notes if the Net Leverage Ratio determined as of the end of the Company’s
most recently ended fiscal quarter preceding the date of such proposed
redemption, repurchase, retirement or other acquisition or such declaration or
payment of dividends for which financial statements are available would have
been no greater than 2.0:1.
 
            (c)             The amount of all Restricted Payments (other than
cash) shall be the Fair Market Value on the date of the Restricted Payment of
the assets proposed to be transferred by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.
 
Section 4.08    Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, create or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any of its Restricted Subsidiaries to:
 
(1)             pay dividends or make any other distributions on its Capital
Stock (or with respect to any other interest or participation in, or measured
by, its profits) to the Company or any of its Restricted Subsidiaries or pay any
liabilities owed to the Company or any of its Restricted Subsidiaries;
 
(2)             make loans or advances to the Company or any of its Restricted
Subsidiaries; or
 
(3)             transfer any of its properties or assets to the Company or any
of its Restricted Subsidiaries.
 
            (b)             Subsection 4.08(a) shall not apply to encumbrances
or restrictions existing under, by reason of or with respect to:
 
(1)             the Credit Agreement, Existing Indebtedness or any other
agreements in effect on the 2015 Notes Issue Date and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings thereof; provided that the encumbrances and
restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings are no more
restrictive, taken as a whole, than those in effect on the 2015 Notes Issue Date
(as determined in good faith by the Company, whose determination will be
conclusive);
 
 
56

--------------------------------------------------------------------------------


 
(2)             this Indenture and the Notes;
 
(3)             any Finance Subsidiary or Subsidiary SPC that is a Foreign
Subsidiary of the Company;
 
(4)             applicable law;
 
(5)             any Person, or the property or assets of such Person, acquired
by the Company or any of its Restricted Subsidiaries existing at the time of
such acquisition and not incurred in connection with or in contemplation of such
acquisition, which encumbrance or restriction is not applicable to any Person or
the properties or assets of any Person, other than the Person, or the property
or assets of such Person, so acquired, and any amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings thereof, provided that the encumbrances and restrictions in any
such amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings are no more restrictive, taken as a
whole, than those in effect on the date of the acquisition (as determined in
good faith by the Company, whose determination will be conclusive);
 
(6)             in the case of clause (3) of subsection 4.08(a):
 
(A)            that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset;
 
(B)            existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Company or any of its Restricted Subsidiaries not otherwise prohibited by this
Indenture; or
 
(C)            arising or agreed to in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Company or any of its
Restricted Subsidiaries in any manner material to the Company or any of its
Restricted Subsidiaries;
 
(7)             any agreement for the sale or other disposition of all or
substantially all of the Capital Stock of, or property and assets of, a
Restricted Subsidiary of the Company;
 
(8)             the terms of any Indebtedness or any agreement pursuant to which
such Indebtedness was issued if either:
 
(i)             such encumbrances or restrictions, taken as a whole, are no more
restrictive in the aggregate than those contained in this Indenture or the Notes
(as determined in good faith by the Company, whose determination shall be
conclusive), or
 
 
57

--------------------------------------------------------------------------------


 
(ii)             A. the encumbrance or restriction applies only in the event of
a payment default or a default with respect to a financial covenant contained in
such Indebtedness or agreement,
 
B.  the encumbrance or restriction is not materially more disadvantageous to the
Holders of the Notes than is customary in comparable financings (as determined
in good faith by the Company, whose determination will be conclusive), and
 
C.  the Company determines in good faith that any such encumbrance or
restriction will not materially adversely affect the Company’s ability to make
principal or interest payments on the Notes; and
 
(9)             the terms of a Permitted Asset Securitization entered into by a
Finance Subsidiary, Subsidiary SPC or a Restricted Subsidiary.
 
Section 4.09    Incurrence of Indebtedness and Issuance of Preferred Stock.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, incur any Indebtedness,
and the Company shall not permit any of its Restricted Subsidiaries to issue any
Preferred Stock; provided, however, that the Company may incur Indebtedness if
the Fixed Charge Coverage Ratio for the Company’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
would have been at least 2.0 to 1, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred at the beginning of such four-quarter period.
 
            (b)             Section 4.09(a) hereto will not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):
 
(1)             the incurrence by the Company and any of its Restricted
Subsidiaries of Indebtedness under Credit Facilities in an aggregate principal
amount which, when taken together with all other Indebtedness incurred pursuant
to this clause (1) and then outstanding, does not exceed (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Company and its Restricted Subsidiaries thereunder) the greater of (a)
$225.0 million less (i) the aggregate amount of all Net Proceeds of Asset Sales
applied by the Company or any of its Restricted Subsidiaries to permanently
repay any such Indebtedness (and, in the case of any revolving credit
Indebtedness, to effect a corresponding commitment reduction thereunder)
pursuant to Section 4.10 hereto and (ii) the principal component of amounts
outstanding under a Permitted Asset Securitization to the extent a corresponding
reduction is required under the Credit Facilities and (b) the Borrowing Base;
 
 
58

--------------------------------------------------------------------------------


 
(2)             Existing Indebtedness of the Company and its Restricted
Subsidiaries;
 
(3)             the incurrence by the Company of Indebtedness represented by the
Notes to be issued on the date of this Indenture and the Exchange Notes to be
issued pursuant to the Registration Rights Agreement and Guarantees of the Notes
and any Exchange Notes by Restricted Subsidiaries;
 
(4)             the incurrence by the Company of Indebtedness (i) represented by
Capital Lease Obligations, mortgage financings or purchase money obligations, in
each case, incurred for the purpose of financing all or any part of the purchase
price, lease or cost of construction or improvement of property, plant or
equipment used in the business of the Company (whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets) at the
time of, or within 270 days after, such purchase, lease, construction or
improvement or (ii) as part of a Sale and Leaseback Transaction, in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this clause
(4), not to exceed the greater of (a) $20.0 million and (b) 1% of Adjusted
Consolidated Net Tangible Assets;
 
(5)             the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to refund, refinance or replace Indebtedness (other
than intercompany Indebtedness) that was permitted by this Indenture to be
incurred under subsection 4.09(a) or clauses (2), (3), (4), (5), or (13) of this
subsection 4.09(b);
 
(6)             the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness owing to and held by the Company or
any of its Restricted Subsidiaries; provided, however, that:
 
(i)             if the Company is the obligor on such Indebtedness, such
Indebtedness must be unsecured and expressly subordinated to the prior payment
in full in cash of all Obligations with respect to the Notes;
 
(ii)             (A) any subsequent issuance or transfer of Equity Interests
that results in any such Indebtedness being held by a Person other than the
Company or any of its Restricted Subsidiaries and (B) any sale or other transfer
of any such Indebtedness to a Person that is not either the Company or any of
its Restricted Subsidiaries, shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6); and
 
(iii)             Indebtedness owed to the Company must be evidenced by an
unsubordinated promissory note;
 
(7)             the Guarantee by the Company and any of its Restricted
Subsidiaries of Indebtedness of a Restricted Subsidiary of the Company that was
permitted to be incurred by another provision of this Section 4.09;
 
 
59

--------------------------------------------------------------------------------


 
(8)             (i) Indebtedness of the Company and any of its Restricted
Subsidiaries under agreements providing for indemnification, adjustment of
purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Company
pursuant to such agreements, in any case incurred in connection with the
disposition of any business or assets, so long as the principal amount does not
exceed the gross proceeds actually received by the Company in connection with
such disposition, (ii) Indebtedness of the Company represented by letters of
credit for the account of the Company issued in the ordinary course of business
of the Company to provide security for workers’ compensation claims or payment
obligations in connection with self-insurance or similar requirements in the
ordinary course of business and other Indebtedness with respect to worker’s
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Company in the ordinary course
of business and (iii) Indebtedness of the Company and any of its Restricted
Subsidiaries arising from the honoring by a bank or financial institution of a
check, draft of similar instrument drawn against insufficient funds in the
ordinary course of business; provided, however, that, in the case of this clause
(iii), such Indebtedness is extinguished within five Business Days of its
incurrence;
 
(9)             Guarantees of the Company with respect to Operating Lease
payments;
 
(10)             Indebtedness of the Company relating to Rental Pool Capital
Expenditures in an aggregate principal amount which, when taken together with
all other Indebtedness incurred pursuant to this clause (10) and then
outstanding, does not exceed the greater of (a) $100.0 million and (b) 40% of
the sum of the “Property and Equipment, net” and “Equipment on operating leases,
net of accumulated depreciation” line items on the Company’s consolidated
balance sheets for the most recently ended fiscal quarter;
 
(11)             Indebtedness of any Foreign Subsidiary in an aggregate
principal amount which, when taken together with all other Indebtedness incurred
pursuant to this clause (11) and then outstanding, does not exceed $15.0
million;
 
(12)             Indebtedness of the Company and any of its Restricted
Subsidiaries incurred in connection with a Permitted Asset Securitization; and
 
(13)             the incurrence by the Company of additional Indebtedness in an
aggregate principal amount which, when taken together with all other
Indebtedness incurred pursuant to this clause (13) and then outstanding,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (13), does not
exceed $15.0 million.
 
            (c)             For purposes of determining compliance with this
Section 4.09, in the event that any proposed Indebtedness meets the criteria of
more than one of the categories of Permitted Debt described in clauses (1)
through (13) of subsection 4.09(b), or is entitled to be incurred pursuant to
subsection 4.09(a), the Company shall be permitted to classify on the date of
its incurrence such item of Indebtedness in any manner that complies with this
Section 4.09. Indebtedness under the Credit Agreement outstanding on the date of
this Indenture shall be deemed to have been incurred on such date in reliance on
the exception provided by clause (1) of the definition of Permitted Debt set
forth in subsection 4.09(b). In addition, any Indebtedness originally classified
as incurred pursuant to clauses (2) through (13) of subsection 4.09(b) may later
be reclassified by the Company such that it will be deemed as having been
incurred pursuant to another one or more of such clauses to the extent that such
reclassified Indebtedness could be incurred pursuant to such other clause or
clauses at the time of such reclassification.
 
 
60

--------------------------------------------------------------------------------


 
            (d)             Notwithstanding any other provision of this Section
4.09, the maximum amount of Indebtedness that may be incurred pursuant to this
Section 4.09 shall not be deemed to be exceeded with respect to any outstanding
Indebtedness, due solely to the result of fluctuations in the exchange rates of
currencies.
 
            (e)             Any Indebtedness that is permitted to be incurred
pursuant to this Section 4.09 by the Company but not a Restricted Subsidiary may
be incurred by any Restricted Subsidiary that Guarantees payment of the Notes
and otherwise complies with the requirements of Section 4.21 that would be
applicable if such Restricted Subsidiary Guaranteed Indebtedness of the Company.
 
Section 4.10    Asset Sales.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, consummate an Asset Sale unless:
 
(1)             the Company (or such Restricted Subsidiary, as the case may be)
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of;
 
(2)             such Fair Market Value, if in excess of $20.0 million, is
determined by the Company’s Board of Directors and evidenced by a Board
Resolution set forth in an Officers’ Certificate delivered to the Trustee; and
 
(3)             at least 75% of the consideration therefor received by the
Company or such Restricted Subsidiary is in the form of cash or Replacement
Assets or a combination of both. For purposes of this clause (3), each of the
following shall be deemed to be cash:
 
(A)            any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or any of its Restricted
Subsidiaries (other than contingent liabilities, and liabilities that are owed
to the Company or any Affiliate of the Company) that are assumed by the
transferee of any such assets pursuant to a customary written novation agreement
that releases the Company or such Restricted Subsidiary from further liability;
and
 
(B)            any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are
converted by the Company or such Restricted Subsidiary into cash (to the extent
of the cash received in that conversion) within 90 days of such Asset Sale.
 
 
61

--------------------------------------------------------------------------------


 
            (b)             Within 360 days after the receipt of any Net
Proceeds from an Asset Sale, the Company or a Restricted Subsidiary may apply
such Net Proceeds at its option:
 
(1)             to repay (i) Indebtedness secured by such assets, (ii)
Indebtedness under a Credit Facility or (iii) Indebtedness of a Restricted
Subsidiary of the Company and, if the Indebtedness repaid is revolving credit
Indebtedness, to correspondingly reduce commitments with respect thereto; or
 
(2)             to purchase Replacement Assets or make a capital expenditure in
or that is used or useful in a Permitted Business.
 
            (c)             Pending the final application of any such Net
Proceeds, the Company may temporarily reduce revolving credit borrowings or
otherwise invest such Net Proceeds in any manner that is not prohibited by this
Indenture.
 
            (d)             Any Net Proceeds from Asset Sales that are not
applied or invested as provided in subsection 4.10(b) above within 360 days
after the receipt of such Net Proceeds (or, if later, 90 days after the
execution of any agreement with respect to such application, which agreement is
signed within 360 days after the date of the receipt of such Net Proceeds) will
constitute “Excess Proceeds.” Within 30 days after the aggregate amount of
Excess Proceeds exceeds $20.0 million, the Company will make an offer (an “Asset
Sale Offer”) to all Holders of Notes and all holders of other Indebtedness that
is pari passu with the Notes in conformance with this Indenture with respect to
offers to purchase with the proceeds of sales of assets to purchase the maximum
principal amount of Notes and such other pari passu Indebtedness that may be
purchased out of the Excess Proceeds. The offer price in any Asset Sale Offer
will be equal to 100% of principal amount plus accrued and unpaid interest and
Additional Interest, if any, to, but not including, the date of purchase, and
will be payable in cash. If any Excess Proceeds remain after consummation of an
Asset Sale Offer, the Company may use such Excess Proceeds for any purpose not
otherwise prohibited by this Indenture. If the aggregate principal amount of
Notes and such other pari passu Indebtedness tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes and
such other pari passu Indebtedness to be purchased on a pro rata basis based on
the principal amount of Notes and such other pari passu Indebtedness tendered.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.
 
Section 4.11    Transactions with Affiliates.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into, make, amend, renew or extend any
transaction, contract, agreement, understanding, loan, advance or Guarantee
with, or for the benefit of, any Affiliate (each, an “Affiliate Transaction”),
unless:
 
(1)             such Affiliate Transaction is on terms that are no less
favorable to the Company or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable arm’s-length transaction by the Company
or such Restricted Subsidiary with a Person that is not an Affiliate of the
Company (as determined in good faith by the Company, whose determination will be
conclusive); and
 
 
62

--------------------------------------------------------------------------------


 
(2)             the Company delivers to the Trustee:
 
(A)            with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $5.0
million, a Board Resolution set forth in an Officers’ Certificate certifying
that such Affiliate Transaction or series of related Affiliate Transactions
complies with this Section 4.11 and that such Affiliate Transaction or series of
related Affiliate Transactions has been approved by a majority of the
disinterested members of the Board of Directors of the Company; and
 
(B)            with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $15.0
million, an opinion as to the fairness to the Company or such Restricted
Subsidiary of such Affiliate Transaction or series of related Affiliate
Transactions from a financial point of view issued by an independent accounting,
appraisal or investment banking firm of national standing.
 
            (b)             The following items shall not be deemed to be
Affiliate Transactions and, therefore, will not be subject to the provisions of
subsection 4.11(a):
 
(1)             transactions between or among the Company and/or its Restricted
Subsidiaries or any of its wholly-owned Subsidiaries;
 
(2)             payment of reasonable and customary fees to directors of the
Company and its Restricted Subsidiaries who are not employees of the Company or
its Restricted Subsidiaries, and compensation (including amounts paid pursuant
to employee benefit plans or arrangements) paid to, and indemnity provided for
the benefit of, officers, directors and employees of the Company or any of the
Restricted Subsidiaries, so long as the Board of Directors of the Company in
good faith shall have approved the terms thereof;
 
(3)             Permitted Investments or Restricted Payments that are permitted
by Section 4.07;
 
(4)             any issuance or sale of Capital Stock (other than Disqualified
Stock) of, or any capital contribution to, the Company; or
 
(5)             any transaction with a wholly-owned Finance Subsidiary or
wholly-owned Subsidiary SPC in connection with a Permitted Asset Securitization.
 
Section 4.12    Liens.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create, incur, assume or otherwise cause or suffer to exist or become
effective any Lien of any kind (other than Permitted Liens) upon any of their
property or assets now owned or hereafter acquired, that secures Indebtedness,
unless all payments due under this Indenture and the Notes are secured on an
equal and ratable basis with (or, in the case of Subordinated Indebtedness,
prior to) the obligations so secured until such time as such obligations are no
longer secured by such Lien.
 
 
63

--------------------------------------------------------------------------------


 
Section 4.13    Business Activities.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, engage in any business other than Permitted Businesses, except to such
extent as would not be material to the Company and its Restricted Subsidiaries
taken as a whole.
 
Section 4.14    Repurchase upon a Change of Control.
 
            (a)             If a Change of Control occurs, each Holder of Notes
shall have the right to require the Company to repurchase all or any part (equal
to $1,000 or an integral multiple thereof) of that Holder’s Notes pursuant to an
offer (a “Change of Control Offer”) at an offer price (a “Change of Control
Payment”) in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest and Additional Interest, if any,
thereon, to, but not including, the date of purchase (the “Change of Control
Payment Date” which date will be no earlier than the date of such Change of
Control). Within 10 days following any Change of Control, the Company shall mail
a notice to each Holder describing the transaction or transactions that
constitute the Change of Control and offering to repurchase Notes on the Change
of Control Payment Date specified in such notice, which date shall be no earlier
than 30 days and no later than 60 days from the date such notice is mailed,
pursuant to the procedures described in Section 3.08 (including the notice
required thereby).
 
            (b)             On the Change of Control Payment Date, the Company
shall, to the extent lawful:
 
(1)             accept for payment all Notes or portions thereof properly
tendered pursuant to the Change of Control Offer;
 
(2)             deposit with the Paying Agent an amount equal to the Change of
Control Payment in respect of all Notes or portions thereof so tendered; and
 
(3)             deliver or cause to be delivered to the Trustee the Notes so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions thereof being purchased by the Company.
 
            (c)             The Paying Agent shall promptly mail or wire
transfer to each Holder of Notes so tendered the Change of Control Payment for
such Notes, and the Trustee shall promptly authenticate and mail (or cause to be
transferred by book entry), to each Holder a new Note equal in principal amount
to any unpurchased portion of the Notes tendered, if any; provided that each
such new Note shall be in a principal amount of $1,000 or an integral multiple
thereof.
 
            (d)             The Company shall publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.
 
            (e)             Notwithstanding anything to the contrary in this
Section 4.14, the Company shall not be required to make a Change of Control
Offer upon a Change of Control if a third party makes the Change of Control
Offer in the manner, at the times and otherwise in compliance with the
requirements set forth in this Section 4.14 and all other provisions of this
Indenture applicable to a Change of Control Offer made by the Company and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
 
 
64

--------------------------------------------------------------------------------


 
Section 4.15    Redemption or Repurchase of 2015 Notes. The Company shall not,
and shall not permit any of its Restricted Subsidiaries to, optionally redeem,
optionally repurchase or otherwise optionally acquire or retire for value, in
whole or in part, any Indebtedness evidenced by the 2015 Indenture, whether
pursuant to a tender offer, open market purchases or otherwise.
 
Section 4.16    Designation of Restricted and Unrestricted Subsidiaries.
 
            (a)             The Board of Directors of the Company may designate
any Restricted Subsidiary to be an Unrestricted Subsidiary, provided that:
 
(1)             the Subsidiary to be so designated has total assets of $1,000 or
less; or
 
(2)             if such Subsidiary has total assets of more than $1,000:
 
(A)            any Guarantee by the Company or any of its Restricted
Subsidiaries of any Indebtedness of the Subsidiary being so designated that
survives such designation will be deemed to be an incurrence of Indebtedness by
the Company or such Restricted Subsidiary (or both, if applicable) at the time
of such designation, and such incurrence of Indebtedness would be permitted
under Section 4.09;
 
(B)            the aggregate Fair Market Value of all outstanding Investments
owned by the Company and its Restricted Subsidiaries in the Subsidiary being so
designated (including any Guarantee by the Company or any of its Restricted
Subsidiaries of any Indebtedness of such Subsidiary) will be deemed to be an
Investment made as of the time of such designation and that such Investment
either (i) would be permitted under Section 4.07 or (ii) would constitute a
Permitted Investment;
 
(C)            such Subsidiary does not own any Equity Interests of, or hold any
Liens on any property of, the Company or any of its Restricted Subsidiaries;
 
(D)            the Subsidiary being so designated:
 
(i)             is a Person with respect to which neither the Company nor any of
its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results; and
 
(ii)             has not Guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Company or any of its Restricted
Subsidiaries, except to the extent such Guarantee or credit support would be
released upon such designation; and
 
(E)            no Default or Event of Default would be in existence following
such designation; or
 
 
65

--------------------------------------------------------------------------------


 
(3)             such designation is effective immediately upon such entity
becoming a Subsidiary.
 
            (b)             Any designation of a Restricted Subsidiary of the
Company as an Unrestricted Subsidiary shall be evidenced to the Trustee by
filing with the Trustee a certified copy of the Board Resolution giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the preceding conditions and was permitted by this
Indenture. Upon designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with this Section 4.16, such Restricted Subsidiary
shall, by execution and delivery of a supplemental indenture in form
satisfactory to the Trustee, be released from any Subsidiary Guarantee
previously made by such Restricted Subsidiary.
 
            (c)             The Board of Directors of the Company may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary,
provided that:
 
(1)             such designation shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if such Indebtedness is permitted under Section 4.09, calculated on a
pro forma basis as if such designation had occurred at the beginning of the
applicable four-quarter reference period;
 
(2)             all outstanding Investments owned by such Unrestricted
Subsidiary shall be deemed to be made as of the time of such designation and
such Investments shall only be permitted if such Investments (a) would be
permitted under Section 4.07 or (b) would constitute Permitted Investments;
 
(3)             all Liens of such Unrestricted Subsidiary securing Indebtedness
existing at the time of such designation would be permitted under Section 4.12;
and
 
(4)             no Default or Event of Default would be in existence following
such designation.
 
Section 4.17    Payments for Consent.
 
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay or cause to be paid any consideration to or for
the benefit of any Holder of Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to be paid and is paid to all Holders
of the Notes that consent, waive or agree to amend in the time frame set forth
in the solicitation documents relating to such consent, waiver or agreement.
 
Section 4.18    [intentionally omitted].
 
Section 4.19    Sale and Leaseback Transactions.
 
            (a)             The Company shall not, and shall not permit any of
its Restricted Subsidiaries to, enter into any Sale and Leaseback Transaction,
provided that the Company or any or its Restricted Subsidiaries may enter into a
Sale and Leaseback Transaction if:
 
 
66

--------------------------------------------------------------------------------


 
(1)             the Company or such Restricted Subsidiary, as applicable, could
have incurred (a) Indebtedness in an amount equal to the Attributable Debt
relating to such Sale and Leaseback Transaction under the Fixed Charge Coverage
Ratio test in subsection 4.09(a) and (b) a Lien to secure such Indebtedness
pursuant to Section 4.12;
 
(2)             the gross cash proceeds of that Sale and Leaseback Transaction
are at least equal to the Fair Market Value, as determined in good faith by the
Company, whose determination shall be conclusive, and set forth in an Officers’
Certificate delivered to the Trustee, of the property that is the subject of
that Sale and Leaseback Transaction; and
 
(3)             the Company applies the proceeds of such transaction in
compliance with Section 4.10.
 
Section 4.20    [intentionally omitted].
 
Section 4.21    Issuances of Guarantees by Restricted Subsidiaries.
 
            (a)             The Company shall not permit any of its Restricted
Subsidiaries, directly or indirectly, to Guarantee or pledge any assets to
secure the payment of any other Indebtedness of the Company, unless (i) such
Restricted Subsidiary simultaneously executes and delivers a supplemental
indenture providing for the Guarantee of the payment of the Notes by such
Restricted Subsidiary, which Subsidiary Guarantee shall be senior to or pari
passu with such Subsidiary’s Guarantee of or pledge to secure such other
Indebtedness; (ii) such Restricted Subsidiary waives and will not in any manner
whatsoever claim or take the benefit or advantage of any rights or
reimbursement, indemnity or subrogation or any other rights against the Company
or any other Restricted Subsidiary as a result of any payment by such Restricted
Subsidiary under its Subsidiary Guarantee of the Notes; and (iii) such
Restricted Subsidiary shall deliver to the Trustee an Opinion of Counsel to the
effect that (A) such Subsidiary Guarantee has been duly executed and authorized
and (B) such Subsidiary Guarantee constitutes a valid, binding and enforceable
obligation of such Restricted Subsidiary, except insofar as enforcement thereof
may be limited by bankruptcy, insolvency or similar laws (including, without
limitation, all laws relating to fraudulent transfers) and except insofar as
enforcement thereof is subject to general principles of equity.
 
            (b)             Subsection 4.21(a) shall not apply to any Guarantee:
 
(1)             of Indebtedness incurred pursuant to clauses (1) and (2) of the
definition of Permitted Debt contained in Section 4.09(b) or Permitted
Refinancing Indebtedness in respect thereof; or
 
(2)             that constitutes a Permitted Lien.
 
            (c)             The Subsidiary Guarantee of a Subsidiary Guarantor
will be automatically released:
 
(1)             in connection with any sale or other disposition of all of the
Capital Stock of a Subsidiary Guarantor to a Person that is not (either before
or after giving effect to such transaction) an Affiliate of the Company, if the
sale or other disposition complies with Section 4.10; or
 
 
67

--------------------------------------------------------------------------------


 
(2)             in connection with the release or discharge of the Guarantee
which resulted in the creation of such Subsidiary Guarantee pursuant to this
Section 4.21, except a discharge or release by, or as a result of, a payment
under such Guarantee.
 
ARTICLE FIVE
 
SUCCESSORS
 
Section 5.01    Merger, Consolidation or Sale of Assets.
 
            (a)             The Company shall not, directly or indirectly: (1)
consolidate or merge with or into another Person (whether or not the Company is
the surviving corporation) or (2) convey, transfer or lease its properties and
assets substantially as an entirety, in one or more related transactions, to
another Person or Persons, unless:
 
(1)             either: (A) the Company is the surviving corporation; or (B) the
Person formed by or surviving any such consolidation or merger (if other than
the Company) or to which such conveyance, transfer or lease shall have been made
(i) is a corporation organized or existing under the laws of the United States,
any state thereof or the District of Columbia and (ii) assumes all the
obligations of the Company under the Notes, this Indenture and the Registration
Rights Agreement pursuant to agreements reasonably satisfactory to the Trustee;
 
(2)             immediately after giving effect to such transaction, no Default
or Event of Default exists; and
 
(3)             immediately after giving effect to such transaction, the Company
or the Person formed by or surviving any such consolidation or merger (if other
than the Company), or to which such conveyance, transfer or lease shall have
been made, will, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period, be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.09(a).
 
            (b)             Clause (3) of subsection 5.01(a) shall not apply to
any merger, consolidation or conveyance, transfer or lease of assets between or
among the Company and any of its Restricted Subsidiaries.
 
Section 5.02    Successor Corporation Substituted.
 
The Person formed by or surviving any such consolidation or merger (if other
than the Company), or to which such conveyance, transfer or lease shall have
been made, shall succeed to, and be substituted for, and may exercise every
right and power of, the Company under this Indenture, and the predecessor
Company, except in the case of a lease, shall be released from any obligation to
pay the principal or premium, if any, and interest on, the Notes.
 
 
68

--------------------------------------------------------------------------------


 
ARTICLE SIX
 
DEFAULTS AND REMEDIES
 
Section 6.01    Events of Default.
 
            (a)             Each of the following is an “Event of Default”:
 
(1)             default for 30 days in the payment when due of interest
(including any Additional Interest) on the Notes;
 
(2)             default in payment when due (whether at maturity, upon
acceleration, redemption or otherwise) of the principal of, or premium, if any,
on the Notes;
 
(3)             failure by the Company or any of its Restricted Subsidiaries to
comply with Sections 4.10, 4.14, 4.15 or 5.01;
 
(4)             failure by the Company or any of its Restricted Subsidiaries for
30 days after written notice by the Trustee or Holders representing 25% or more
of the aggregate principal amount of Notes outstanding to comply with any of the
other agreements in this Indenture;
 
(5)             default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is Guaranteed by the Company or any of its
Restricted Subsidiaries) whether such Indebtedness or Guarantee now exists, or
is created after the date of this Indenture, if that default:
 
(A)            is caused by a failure to pay principal of, or interest or
premium, if any, on such Indebtedness at final maturity thereof; or
 
(B)            results in the acceleration of such Indebtedness prior to its
final maturity,
 
and, in each case the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
similar default, aggregates $20.0 million or more;
 
(6)             failure by the Company or any of its Restricted Subsidiaries to
pay final judgments aggregating in excess of $20.0 million, net of any amount
covered by insurance issued by a reputable and creditworthy insurer that has not
contested coverage with respect to the underlying claim, which judgments are not
paid, discharged or stayed for a period of 60 days;
 
 
69

--------------------------------------------------------------------------------


 
(7)             the Company or any Significant Subsidiary of the Company
pursuant to or within the meaning of Bankruptcy Law:
 
(A)            commences a voluntary case,
 
(B)            consents to the entry of an order for relief against it in an
involuntary case; or
 
(C)            makes a general assignment for the benefit of its creditors, and
 
(8)             a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that:
 
(A)            is for relief against the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary, in an involuntary case; or
 
(B)            appoints a custodian of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or for all or substantially all of
the property of the Company or any of its Restricted Subsidiaries that is a
Significant Subsidiary, or
 
(C)            orders the liquidation of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary;
 
and the order or decree remains unstayed and in effect for 60 consecutive days.
 
A Default under clause (4) of subsection 6.01(a) is not an Event of Default
until the Trustee or the Holders of at least 25% in aggregate principal amount
of the Notes then outstanding notify the Company (and in the case of such notice
by Holders, the Trustee) of the Default and the Company does not cure such
Default within the time specified after receipt of such notice. Such notice must
specify the Default, demand that it be remedied and state that such notice is a
“Notice of Default”.
 
Section 6.02    Acceleration.
 
In the case of an Event of Default specified in clause (7) or (8) of subsection
6.01(a) hereof, with respect to the Company, all outstanding Notes will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Trustee or the Holders of at least 25%
in principal amount of the then outstanding Notes may declare all the Notes to
be due and payable immediately by notice in writing to the Company specifying
the Event of Default.
 
Section 6.03    Other Remedies.
 
            (a)             If an Event of Default occurs and is continuing, the
Trustee may pursue any available remedy to collect the payment of principal,
premium, if any, interest, and Additional Interest, if any, with respect to, the
Notes or to enforce the performance of any provision of the Notes or this
Indenture.
 
            (b)             The Trustee may maintain a proceeding even if it
does not possess any of the Notes or does not produce any of them in the
proceeding. A delay or omission by the Trustee or any Holder of a Note in
exercising any right or remedy accruing upon an Event of Default shall not
impair the right or remedy or constitute a waiver of or acquiescence in the
Event of Default. All remedies are cumulative to the extent permitted by law.
 
 
70

--------------------------------------------------------------------------------


 
Section 6.04    Waiver of Past Defaults.
 
            (a)             Subject to Sections 6.07 and 9.02, Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee, may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences hereunder, except a
continuing Default or Event of Default in the payment of interest or Additional
Interest on, or the principal of, the Notes; provided, however, that the Holders
of a majority in principal amount of the then outstanding Notes may rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration if:
 
(1)             the Company has paid or deposited with the Trustee a sum
sufficient to pay:
 
(A)            all overdue interest on all outstanding Notes,
 
(B)            all unpaid principal of (and premium, if any, on) any outstanding
Notes that has become due otherwise than by such declaration of acceleration,
 
(C)            to the extent that payment of such interest is lawful, interest
on overdue interest and overdue principal at the rate borne by such Notes, and
 
(D)            all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and
 
(2)             all Events of Default, other than the non-payment of amounts of
principal (or premium, if any, on) or interest on Notes which have become due
solely by such declaration of acceleration, have been cured or waived as
provided in subsection 6.04(a).
 
            (b)             The Company shall deliver to the Trustee an
Officers’ Certificate stating that the requisite percentage of Holders have
consented to the waiver provided in subsection 6.04(a) and attaching copies of
such consents. In case of any such waiver, the Company, the Trustee and the
Holders shall be restored to their former positions and rights hereunder and
under the Notes, respectively. This Section 6.04 shall be in lieu of Section
316(a)(1)(B) of the TIA and such Section 316(a)(1)(B) of the TIA is hereby
expressly excluded from this Indenture and the Notes, as permitted by the TIA.
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.
 
Section 6.05    Control by Majority.
 
The Holders of a majority in principal amount of the then outstanding Notes will
have the right to direct the time, method and place of conducting any proceeding
for exercising any remedy available to the Trustee, or exercising any trust or
power conferred on the Trustee. However, the Trustee may refuse to follow any
direction that conflicts with law or this Indenture, that may involve the
Trustee in personal liability, or that the Trustee determines in good faith may
be unduly prejudicial to the rights of Holders of Notes not joining in the
giving of such direction and may take any other action it deems proper that is
not inconsistent with any such direction received from Holders of Notes.
 
 
71

--------------------------------------------------------------------------------


 
Section 6.06    Limitation on Suits.
 
            (a)             A Holder may not pursue any remedy with respect to
this Indenture or the Notes unless:
 
(1)             the Holder gives the Trustee written notice of a continuing
Event of Default;
 
(2)             the Holders of at least 25% in aggregate principal amount of
outstanding Notes make a written request to the Trustee to pursue the remedy;
 
(3)             such Holder or Holders offer the Trustee indemnity satisfactory
to the Trustee against any costs, liability or expense;
 
(4)             the Trustee does not comply with the request within 60 days
after receipt of the request and the offer of indemnity; and
 
(5)             during such 60-day period, the Holders of a majority in
aggregate principal amount of the outstanding Notes do not give the Trustee a
direction that is inconsistent with the request.
 
            (b)             A Holder of a Note may not use this Indenture to
prejudice the rights of another Holder of a Note or to obtain a preference or
priority over another Holder of a Note.
 
Section 6.07    Rights of Holders of Notes to Receive Payment.
 
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of the principal of, or interest or premium and
Additional Interest, if any, on such Note or to bring suit for the enforcement
of any such payment, on or after the due date expressed in the Notes, shall not
be impaired or affected without the consent of such Holder.
 
Section 6.08    Collection Suit by Trustee.
 
If an Event of Default specified in clause (1) or (2) of subsection 6.01(a)
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Company for the whole
amount of principal of, premium, if any, interest, and Additional Interest, if
any, remaining unpaid on the Notes and interest on overdue principal and
premium, if any, and, to the extent lawful, interest and Additional Interest, if
any, and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.
 
 
72

--------------------------------------------------------------------------------


 
Section 6.09    Trustee May File Proofs of Claim.
 
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the
Company, its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other securities or property
payable or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
 
Section 6.10    Priorities.
 
            (a)             If the Trustee collects any money pursuant to this
Article Six, it shall pay out the money in the following order:
 
First: to the Trustee, its agents and attorneys for amounts due under Section
7.07 hereof, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;
 
Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest and Additional Interest, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest, and Additional
Interest, if any, respectively; and
 
Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
 
            (b)             The Trustee may fix a record date and payment date
for any payment to Holders of Notes pursuant to this Section 6.10.
 
Section 6.11    Undertaking for Costs.
 
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than ten percent in
principal amount of the then outstanding Notes.
 
 
73

--------------------------------------------------------------------------------


 
ARTICLE SEVEN
 
TRUSTEE
 
Section 7.01    Duties of Trustee.
 
Except to the extent, if any, provided otherwise in the Trust Indenture Act of
1939 (as from time to time in effect):
 
            (a)             If an Event of Default has occurred and is
continuing, the Trustee shall exercise such of the rights and powers vested in
it by this Indenture, and use the same degree of care and skill in its exercise,
as a prudent man would exercise or use under the circumstances in the conduct of
his own affairs.
 
            (b)             Except during the continuance of an Event of
Default:
 
(1)             the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and
 
(2)             in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture.
 
            (c)             The Trustee may not be relieved from liabilities for
its own negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
 
(1)             this subsection does not limit the effect of subsection (b) of
this Section 7.01;
 
(2)             the Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
 
(3)             the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05 hereof.
 
 
74

--------------------------------------------------------------------------------


 
            (d)             Whether or not therein expressly so provided, every
provision of this Indenture that in any way relates to the Trustee is subject to
subsections (a), (b) and (c) of this Section 7.01.
 
            (e)             No provision of this Indenture shall require the
Trustee to expend or risk its own funds or incur any liability. The Trustee
shall be under no obligation to exercise any of its rights and powers under this
Indenture at the request of any Holders, unless such Holder shall have offered
to the Trustee security and indemnity satisfactory to it against any loss,
costs, liability or expense that might be incurred by it in connection with the
request or direction.
 
            (f)             Money held in trust by the Trustee need not be
segregated from other funds except to the extent required by law. The Trustee
shall be under no liability for interest on any money received by it hereunder
except to the extent the Trustee may, at its sole option, otherwise agree with
the Company.
 
Section 7.02    Certain Rights of Trustee.
 
            (a)             The Trustee may conclusively rely upon any document
believed by it to be genuine and to have been signed or presented by the proper
Person. The Trustee need not investigate any fact or matter stated in the
document.
 
            (b)             Before the Trustee acts or refrains from acting, it
may require an Officers’ Certificate or an Opinion of Counsel or both. The
Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officers’ Certificate or Opinion of Counsel. The
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection from
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon.
 
            (c)             The Trustee may act through its attorneys and agents
and shall not be responsible for the misconduct or negligence of any agent
appointed with due care.
 
            (d)             The Trustee shall not be liable for any action it
takes or omits to take in good faith that it believes to be authorized or within
the rights or powers conferred upon it by this Indenture or the Notes.
 
            (e)             Unless otherwise specifically provided in this
Indenture, any demand, request, direction or notice from the Company shall be
sufficient if signed by an Officer of the Company.
 
            (f)             The Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Holders unless such Holders shall have offered to the
Trustee security or indemnity reasonably satisfactory to it against the losses,
expenses and liabilities that might be incurred by it in compliance with such
request or direction.
 
            (g)             The Trustee shall not be deemed to have notice of
any Default or Event of Default unless a Responsible Officer of the Trustee has
actual knowledge thereof or unless written notice of such event is sent to the
Trustee in accordance with Section 11.02 hereof, and such notice references the
Notes.
 
 
75

--------------------------------------------------------------------------------


 
            (h)             The Trustee shall not be bound to make any
investigation into facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order or other paper or document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it sees fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine books, records and premises of
the Company, personally or by agent or attorney.
 
Section 7.03    Individual Rights of Trustee.
 
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may become a creditor of, or otherwise deal with, the
Company or any of its Affiliates with the same rights it would have if it were
not Trustee. However, in the event that the Trustee acquires any conflicting
interest as described in the TIA, it must eliminate such conflict within 90
days, apply to the Commission for permission to continue as trustee or resign.
Any Agent may do the same with like rights and duties. The Trustee is also
subject to Sections 7.10 and 7.11 hereof.
 
Section 7.04    Trustee’s Disclaimer.
 
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, it shall not be accountable for the
Company’s use of the proceeds from the Notes or any money paid to the Company or
upon the Company’s direction under any provision of this Indenture, it shall not
be responsible for the use or application of any money received by any Paying
Agent other than the Trustee, and it shall not be responsible for any statement
or recital herein or any statement in the Notes or any other document in
connection with the sale of the Notes or pursuant to this Indenture other than
its certificate of authentication.
 
Section 7.05    Notice of Defaults.
 
If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall mail to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal, premium, interest or
Additional Interest on any Note, the Trustee may withhold the notice if and so
long as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.
 
Section 7.06    Reports by Trustee to Holders of the Notes.
 
            (a)             Within 60 days after each May 15 beginning with the
May 15 following the date hereof, and for so long as Notes remain outstanding,
the Trustee shall mail to the Holders of the Notes a brief report dated as of
such reporting date that complies with TIA Section 313(a) (but if no event
described in TIA Section 313(a) has occurred within the twelve months preceding
the reporting date, no report need be transmitted). The Trustee also shall
comply with TIA Section 313(b)(2). The Trustee shall also transmit by mail all
reports as required by TIA Section 313(c).
 
            (b)             A copy of each report at the time of its mailing to
the Holders of Notes shall be mailed to the Company and filed with the
Commission and each stock exchange on which the Notes are listed in accordance
with TIA Section 313(d). The Company shall promptly notify the Trustee when the
Notes are listed on any stock exchange or any delisting thereof.
 
 
76

--------------------------------------------------------------------------------


 
Section 7.07    Compensation and Indemnity.
 
            (a)             The Company shall pay to the Trustee from time to
time such reasonable compensation for its acceptance of this Indenture and
services, including for any agent capacity in which it acts, hereunder as may be
agreed between the Trustee and the Company. The Trustee’s compensation shall not
be limited by any law on compensation of a trustee of an express trust. The
Company shall reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and expenses incurred or made by it in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.
 
            (b)             The Company shall indemnify the Trustee and its
officers, directors, employees, representatives and agents against any and all
losses, liabilities or expenses incurred by it, including for any agent capacity
in which it acts, arising out of or in connection with the acceptance or
administration of its duties under this Indenture, including the costs and
expenses of enforcing this Indenture against the Company (including this Section
7.07) and defending itself against any claim (whether asserted by either of the
Company or any Holder or any other person) or liability in connection with the
exercise or performance of any of its powers or duties hereunder, except to the
extent any such loss, liability or expense may be attributable to its
negligence, bad faith or willful misconduct. The Trustee shall notify the
Company promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Company shall not relieve the Company of its
obligations hereunder unless the failure to notify the Company impairs the
Company’s ability to defend such claim. The Company shall defend the claim and
the Trustee shall cooperate in the defense. The Trustee may have separate
counsel and the Company shall pay the reasonable fees and expenses of such
counsel. The Company need not pay for any settlement made without its consent.
 
            (c)             The obligations of the Company under this Section
7.07 shall survive the satisfaction and discharge of this Indenture and
resignation or removal of the Trustee.
 
            (d)             To secure the Company’s payment obligations in this
Section, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture and resignation or removal of the
Trustee.
 
            (e)             When the Trustee incurs expenses or renders services
after an Event of Default specified in clause (7) or (8) of subsection 6.01(a)
hereof occurs, the expenses and the compensation for the services (including the
fees and expenses of its agents and counsel) are intended to constitute expenses
of administration under any Bankruptcy Law.
 
            (f)             The Trustee shall comply with the provisions of TIA
Section 313(b)(2) to the extent applicable.
 
 
77

--------------------------------------------------------------------------------


 
Section 7.08    Replacement of Trustee.
 
            (a)             A resignation or removal of the Trustee and
appointment of a successor Trustee shall become effective only upon the
successor Trustee’s acceptance of appointment as provided in this Section 7.08.
 
            (b)             The Trustee may resign in writing at any time and be
discharged from the trust hereby created by so notifying the Company. The
Holders of a majority in principal amount of the then outstanding Notes may
remove the Trustee by so notifying the Trustee and the Company in writing. The
Company may remove the Trustee if:
 
(1)             the Trustee fails to comply with Section 7.10 hereof;
 
(2)             the Trustee is adjudged a bankrupt or an insolvent or an order
for relief is entered with respect to the Trustee under any Bankruptcy Law;
 
(3)             a custodian or public officer takes charge of the Trustee or its
property; or
 
(4)             the Trustee becomes incapable of acting.
 
            (c)             If the Trustee resigns or is removed or if a vacancy
exists in the office of Trustee for any reason, the Company shall promptly
appoint a successor Trustee. Within one year after the successor Trustee takes
office, the Holders of a majority in principal amount of the then outstanding
Notes may appoint a successor Trustee to replace the successor Trustee appointed
by the Company.
 
            (d)             If a successor Trustee does not take office within
30 days after the retiring Trustee resigns or is removed, the retiring Trustee,
the Company, or the Holders of Notes of at least 10% in principal amount of the
then outstanding Notes may petition at the expense of the Company any court of
competent jurisdiction for the appointment of a successor Trustee.
 
            (e)             If the Trustee, after written request by any Holder
who has been a Holder for at least six months, fails to comply with Section
7.10, such Holder may petition any court of competent jurisdiction for the
removal of the Trustee and the appointment of a successor Trustee.
 
            (f)             A successor Trustee shall deliver a written
acceptance of its appointment to the retiring Trustee and to the Company.
Thereupon, the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. The successor Trustee shall mail a
notice of its succession to the Holders. The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee, provided
all sums owing to the Trustee hereunder have been paid and subject to the Lien
provided for in Section 7.07 hereof. Notwithstanding replacement of the Trustee
pursuant to this Section 7.08, the Company’s obligations under Section 7.07
hereof shall continue for the benefit of the retiring Trustee.
 
            (g)             If the Trustee is removed without cause, all of the
Trustee’s fees and expenses incurred prior to such removal shall be paid to the
Trustee promptly.
 
 
78

--------------------------------------------------------------------------------


 
Section 7.09    Successor Trustee by Merger, Etc.
 
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another Person, the
successor Person without any further act shall be the successor Trustee.
 
Section 7.10    Eligibility; Disqualification.
 
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50.0
million as set forth in its most recent published annual report of condition.
 
This Indenture shall always have a Trustee who satisfies the requirements of TIA
Section 310(a)(1), (2) and (5). The Trustee is subject to TIA Section 310(b).
 
Section 7.11    Preferential Collection of Claims Against Company.
 
The Trustee is subject to TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.
The Trustee hereby waives any right to set-off any claim that it may have
against the Company in any capacity (other than as Trustee and Paying Agent)
against any of the assets of the Company held by the Trustee; provided, however,
that if the Trustee is or becomes a lender of any other Indebtedness permitted
hereunder to be pari passu with the Notes, then such waiver shall not apply to
the extent of such Indebtedness.
 
ARTICLE EIGHT
 
DEFEASANCE AND COVENANT DEFEASANCE
 
Section 8.01    Option to Effect Legal Defeasance or Covenant Defeasance.
 
The Company may, at its option, at any time, elect to have either Section 8.02
or 8.03 hereof be applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article Eight.
 
Section 8.02    Legal Defeasance and Discharge.
 
Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Company shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in (a) and (b) below, and to have satisfied all its other
obligations under such Notes and this Indenture (and the Trustee, on demand of
and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in Section
8.04 hereof, and as more fully set forth in such Section, payments in respect of
the principal of, premium, if any, interest and Additional Interest, if any, on
such Notes when such payments are due, (b) the Company’s obligations with
respect to such Notes under Article 2 concerning issuing temporary Notes,
registration of Notes and mutilated, destroyed, lost or stolen Notes and the
Company’s obligations under Section 4.02 hereof, (c) the rights, powers, trusts,
duties and immunities of the Trustee hereunder and the Company’s obligations in
connection therewith and (d) this Article 8. Subject to compliance with this
Article 8, the Company may exercise its option under this Section 8.02
notwithstanding the prior exercise of its option under Section 8.03 hereof.
 
 
79

--------------------------------------------------------------------------------


 
Section 8.03    Covenant Defeasance.
 
Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.03, 4.07, 4.08, 4.09, 4.10, 4.11,
4.12, 4.13, 4.14, 4.15, 4.16, 4.17, 4.19 and 4.21 and shall not be subject to
clause (3) of subsection 5.01(a) hereof with respect to the outstanding Notes on
and after the date the conditions set forth in Section 8.04 are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes shall thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants and conditions, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, Covenant Defeasance means that, with respect to the outstanding Notes,
the Company may omit to comply with and shall have no liability in respect of
any term, condition or limitation set forth in any such covenant, whether
directly or indirectly, by reason of any reference elsewhere herein to any such
covenant or by reason of any reference in any such covenant to any other
provision herein or in any other document and such omission to comply shall not
constitute a Default or an Event of Default under Section 6.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes shall
be unaffected thereby. In addition, upon the Company’s exercise under Section
8.01 hereof of the option applicable to this Section 8.03, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, clauses (3)
through (6) of subsection 6.01(a) shall not constitute Events of Default.
 
Section 8.04    Conditions to Legal or Covenant Defeasance.
 
            (a)             The following shall be the conditions to the
application of either Section 8.02 or 8.03 hereof to the outstanding Notes:
 
(1)             the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders of the Notes, cash in U.S. dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal of, and interest and premium and Additional
Interest, if any, on the outstanding Notes on the Stated Maturity or on the
applicable redemption date, as the case may be, and the Company must specify
whether the Notes are being defeased to maturity or to a particular redemption
date;
 
 
80

--------------------------------------------------------------------------------


 
(2)             in the case of Legal Defeasance, the Company shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that (A) the Company has received from, or there has been
published by, the Internal Revenue Service a ruling or (B) since the date of
this Indenture, there has been a change in the applicable federal income tax
law, in either case to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders of the outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;
 
(3)             in the case of Covenant Defeasance, the Company shall have
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
 
(4)             no Default or Event of Default shall have occurred and be
continuing either: (A) on the date of such deposit; or (B) insofar as the Events
of Default set forth in clauses (7) and (8) of subsection 6.01(a) are concerned,
at any time in the period ending on the 123rd day after the date of deposit;
 
(5)             such Legal Defeasance or Covenant Defeasance will not result in
a breach or violation of, or constitute a default under any material agreement
or instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;
 
(6)             the Company must have delivered to the Trustee an Opinion of
Counsel to the effect that the defeasance trust does not constitute, or is
qualified as, a regulated investment company under the Investment Company Act of
1940;
 
(7)             if the Notes are to be redeemed prior to their Stated Maturity,
the Company must deliver to the Trustee irrevocable instructions to redeem all
of the Notes on the specified redemption date; and
 
(8)             the Company must deliver to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent relating
to the Legal Defeasance or the Covenant Defeasance have been complied with.
 
 
81

--------------------------------------------------------------------------------


 
Section 8.05    Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
 
            (a)             Subject to Section 8.06 hereof, all money and
non-callable Government Securities (including the proceeds thereof) deposited
with the Trustee pursuant to Section 8.04 hereof in respect of the outstanding
Notes shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium and Additional Interest, if
any, and interest, but such money need not be segregated from other funds except
to the extent required by law.
 
            (b)             The Company shall pay and indemnify the Trustee
against any tax, fee or other charge imposed on or assessed against the cash or
non-callable Government Securities deposited pursuant to Section 8.04 hereof or
the principal and interest received in respect thereof other than any such tax,
fee or other charge which by law is for the account of the Holders of the
outstanding Notes.
 
            (c)             Anything in this Article Eight to the contrary
notwithstanding, the Trustee shall deliver or pay to the Company from time to
time upon the request of the Company any money or non-callable Government
Securities held by it as provided in Section 8.04 hereof which, in the opinion
of a nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee (which may be the opinion
delivered under subsection 8.04(a) hereof), are in excess of the amount thereof
that would then be required to be deposited to effect an equivalent Legal
Defeasance or Covenant Defeasance.
 
Section 8.06    Repayment to the Company.
 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any,
interest, or Additional Interest, if any, on any Note and remaining unclaimed
for two years after such principal, and premium, if any, interest, or Additional
Interest, if any, has become due and payable shall be paid to the Company on its
request or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Note shall thereafter look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Company.
 
Section 8.07    Reinstatement.
 
If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.
 
 
82

--------------------------------------------------------------------------------


 
ARTICLE NINE
 
AMENDMENT, SUPPLEMENT AND WAIVER
 
Section 9.01    Without Consent of Holders of Notes.
 
            (a)             Notwithstanding subsection 9.02(e) of this
Indenture, the Company and the Trustee may amend or supplement this Indenture or
the Notes without the consent of any Holder of a Note:
 
(1)             to cure any ambiguity, defect or inconsistency;
 
(2)             to make any change that does not adversely affect the rights of
any Holder of the Notes in any material respect;
 
(3)             to provide for uncertificated Notes in addition to or in place
of certificated Notes;
 
(4)             to provide for the assumption of the Company’s obligations to
Holders of Notes in the case of a merger or consolidation or sale of all or
substantially all of the Company’s assets;
 
(5)             to make any change that would provide any additional rights or
benefits to the Holders of Notes or that does not adversely affect the legal
rights under this Indenture of any such Holder;
 
(6)             to comply with requirements of the Commission in order to effect
or maintain the qualification of this Indenture under the TIA;
 
(7)             to comply with Section 4.21, including to release any Subsidiary
Guarantor upon its sale or designation as an Unrestricted Subsidiary or other
permitted release from its Guarantee in accordance with this Indenture;
 
(8)             to provide a Guarantee of the Notes by one or more Subsidiaries
of the Company;
 
(9)             to evidence and provide for the acceptance of appointment of a
successor Trustee; or
 
 
83

--------------------------------------------------------------------------------


 
(10)             to provide for the issuance of Additional Notes in accordance
with the limitations set forth in this Indenture.
 
            (b)             Upon the request of the Company accompanied by a
Board Resolution authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of any documents requested under
subsection 7.02(b) hereof, the Trustee shall join with the Company in the
execution of any amended or supplemental Indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental Indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.
 
Section 9.02     With Consent of Holders of Notes.
 
            (a)             Except as otherwise provided in this Section 9.02,
the Company and the Trustee may amend or supplement this Indenture or the Notes
with the consent of the Holders of at least a majority in principal amount of
the Notes then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes),
and, subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default or compliance with any provision of this Indenture or the Notes may be
waived with the consent of the Holders of a majority in principal amount of the
then outstanding Notes (including Additional Notes, if any) (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, Notes).
 
            (b)             The Company may, but shall not be obligated to, fix
a record date for the purpose of determining the Persons entitled to consent to
any indenture supplemental hereto. If a record date is fixed, the Holders on
such record date, or its duly designated proxies, and only such Persons, shall
be entitled to consent to such supplemental indenture, whether or not such
Holders remain Holders after such record date; provided that unless such consent
shall have become effective by virtue of the requisite percentage having been
obtained prior to the date which is 90 days after such record date, any such
consent previously given shall automatically and without further action by any
Holder be cancelled and be of no further effect.
 
            (c)             Upon the request of the Company accompanied by a
Board Resolution authorizing the execution of any such amendment or supplement
to this Indenture, and upon the filing with the Trustee of evidence satisfactory
to the Trustee of the consent of the Holders of Notes as aforesaid, and upon
receipt by the Trustee of the documents described in Section 7.02 hereof, the
Trustee shall join with the Company in the execution of such amendment or
supplement unless such amendment or supplement directly affects the Trustee’s
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such amendment or supplement.
 
            (d)             It shall not be necessary for the consent of the
Holders of Notes under this Section 9.02 to approve the particular form of any
proposed amendment, supplement or waiver, but it shall be sufficient if such
consent approves the substance thereof.
 
 
84

--------------------------------------------------------------------------------


 
            (e)             After an amendment, supplement or waiver under this
Section becomes effective, the Company shall mail to the Holders of Notes
affected thereby a notice briefly describing the amendment, supplement or
waiver. Any failure of the Company to mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
amendment, supplement or waiver. Subject to Sections 6.04 and 6.07 hereof, the
Holders of a majority in aggregate principal amount of the then outstanding
Notes (including Additional Notes, if any) may waive compliance in a particular
instance by the Company with any provision of this Indenture, or the Notes.
However, without the consent of each Holder affected, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):
 
(1)             reduce the principal amount of Notes whose Holders must consent
to an amendment, supplement or waiver;
 
(2)             reduce the principal of or change the fixed maturity of any Note
or alter the provisions, or waive any payment, with respect to the redemption of
the Notes;
 
(3)             reduce the rate of or change the time for payment of interest on
any Note;
 
(4)             waive a Default or Event of Default in the payment of principal
of, or interest, or premium or Additional Interest, if any, on the Notes (except
a rescission of acceleration of the Notes by the Holders of at least a majority
in aggregate principal amount of the Notes and a waiver of the payment default
that resulted from such acceleration);
 
(5)             make any Note payable in money other than U.S. dollars;
 
(6)             make any change in Section 6.04 or 6.07;
 
(7)             impair the right to institute suit for the enforcement of any
payment on or with respect to the Notes;
 
(8)             except as otherwise permitted under Section 5.01, consent to the
assignment or transfer by the Company of any of their rights or obligations
under this Indenture; or
 
(9)             make any change in this subsection 9.02(e).
 
Section 9.03    Compliance with Trust Indenture Act.
 
Every amendment or supplement to this Indenture or the Notes shall be set forth
in a document that complies with the TIA as then in effect.
 
Section 9.04    Revocation and Effect of Consents.
 
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.
 
 
85

--------------------------------------------------------------------------------


 
Section 9.05    Notation on or Exchange of Notes.
 
            (a)             The Trustee may place an appropriate notation about
an amendment, supplement or waiver on any Note thereafter authenticated. The
Company in exchange for all Notes may issue and the Trustee shall, upon receipt
of an Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
 
            (b)             Failure to make the appropriate notation or issue a
new Note shall not affect the validity and effect of such amendment, supplement
or waiver.
 
Section 9.06    Trustee to Sign Amendments, Etc.
 
The Trustee shall sign any amendment or supplement to this Indenture or any Note
authorized pursuant to this Article Nine if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee.
The Company may not sign an amendment or supplemental Indenture or Note until
its Board of Directors approves it. In executing any amendment or supplement or
Note, the Trustee shall be entitled to receive and (subject to Section 7.01
hereof) shall be fully protected in relying upon an Officers’ Certificate and an
Opinion of Counsel stating that the execution of such amendment or supplement is
authorized or permitted by this Indenture.
 
ARTICLE TEN
 
SATISFACTION AND DISCHARGE
 
Section 10.01    Satisfaction and Discharge.
 
            (a)             This Indenture shall be discharged and shall cease
to be of further effect as to all Notes issued hereunder, when:
 
(1)             either:
 
(A)            all Notes that have been authenticated (except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust and thereafter repaid to the
Company) have been delivered to the Trustee for cancellation; or
 
(B)            all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the making of a notice of
redemption or otherwise or will become due and payable within one year and the
Company has irrevocably deposited or caused to be deposited with the Trustee as
trust funds in trust solely for the benefit of the Holders, cash in U.S.
dollars, non-callable Government Securities, or a combination thereof, in such
amounts as will be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium and Additional
Interest, if any, and accrued interest to the Stated Maturity or the date of
maturity or redemption;
 
 
86

--------------------------------------------------------------------------------


 
(2)             no Default or Event of Default shall have occurred and be
continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under, any material agreement or instrument to which the
Company is a party or by which the Company is bound;
 
(3)             the Company has paid or caused to be paid all sums payable by it
under this Indenture; and
 
(4)             the Company has delivered irrevocable instructions to the
Trustee under this Indenture to apply the deposited money toward the payment of
the Notes at maturity or the redemption date, as the case may be.
 
            (b)             In addition, the Company must deliver an Officers’
Certificate and an Opinion of Counsel to the Trustee stating that all conditions
precedent to satisfaction and discharge have been satisfied.
 
            (c)             Notwithstanding subsection (a) of this Section 10.01
above, the Trustee shall pay to the Company from time to time upon its request
any cash or Government Securities held by it as provided in this section which,
in the opinion of a nationally recognized firm of independent public accountants
expressed in a written certification delivered to the Trustee, are in excess of
the amount thereof that would then be required to be deposited to effect a
satisfaction and discharge under this Article Ten.
 
            (d)             After the conditions to discharge contained in this
Article Ten have been satisfied, and the Company has paid or caused to be paid
all other sums payable hereunder by the Company, and delivered to the Trustee an
Officers’ Certificate and Opinion of Counsel, each stating that all conditions
precedent to satisfaction and discharge have been satisfied, the Trustee upon
written request shall acknowledge in writing the discharge of the obligations of
the Company under this Indenture.
 
Section 10.02    Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.
 
Subject to Section 10.03 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee pursuant
to Section 10.01 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Additional Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.
 
 
87

--------------------------------------------------------------------------------


 
Section 10.03    Repayment to the Company.
 
Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium or Additional Interest, if any, or interest
has become due and payable shall be paid to the Company on its request or (if
then held by the Company) shall be discharged from such trust; and the Holder of
such Note shall thereafter look only to the Company for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Company as trustee thereof, shall thereupon cease;
provided, however, that the Trustee or such Paying Agent, before being required
to make any such repayment, may at the expense of the Company cause to be
published once, in the New York Times or The Wall Street Journal (national
edition), notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
notification or publication, any unclaimed balance of such money then remaining
shall be repaid to the Company.
 
ARTICLE ELEVEN
 
MISCELLANEOUS
 
Section 11.01    Trust Indenture Act Controls.
 
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA Section 318(c), the imposed duties shall control.
 
Section 11.02    Notices.
 
            (a)             Any notice or communication by the Company, on the
one hand, or the Trustee on the other hand, to the other is duly given if in
writing and delivered in Person or mailed by first class mail (registered or
certified, return receipt requested), telecopier or overnight air courier
guaranteeing next day delivery, to the others’ address:
 
If to the Company :
 
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Facsimile: (610) 408-7028
 
Attention: Chief Executive Officer and Chief Financial Officer
 
 
88

--------------------------------------------------------------------------------


 
With a copy to:
 
Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Facsimile: (212) 474-3700
 
Attention: Andrew J. Pitts, Esq.
 
If to the Trustee:
 
The Bank of New York
Corporate Trust Division
101 Barclay Street — Floor 8W
New York, NY 10286
Facsimile: (212) 815-5704
 
Attention: Corporate Trust Division
 
            (b)             The Company or the Trustee, by notice to the other
may designate additional or different addresses for subsequent notices or
communications.
 
            (c)             All notices and communications (other than those
sent to Holders) shall be deemed to have been duly given: at the time delivered
by hand, if personally delivered; three Business Days after being deposited in
the mail, postage prepaid, if mailed; when receipt acknowledged, if telecopied;
and the next Business Day after timely delivery to the courier, if sent by
overnight air courier guaranteeing next day delivery.
 
            (d)             Any notice or communication to a Holder shall be
mailed by first class mail, certified or registered, return receipt requested,
or by overnight air courier guaranteeing next day delivery to its address shown
on the register kept by the Registrar. Any notice or communication shall also be
so mailed to any Person described in TIA Section 313(c), to the extent required
by the TIA. Failure to mail a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders.
 
            (e)             Where this Indenture provides for notice in any
manner, such notice may be waived in writing by the Person entitled to receive
such notice, either before or after the event, and such waiver shall be the
equivalent of such notice. Waivers of notice by Holders shall be filed with the
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance on such waiver.
 
            (f)             In case by reason of the suspension of regular mail
service or by reason of any other cause it shall be impracticable to give such
notice by mail, then such notification as shall be made with the approval of the
Trustee shall constitute a sufficient notification for every purpose hereunder.
 
 
89

--------------------------------------------------------------------------------


 
            (g)             If a notice or communication is mailed in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.
 
            (h)             If the Company mails a notice or communication to
Holders, it shall mail a copy to the Trustee and each Agent at the same time.
 
Section 11.03    Communication by Holders of Notes with Other Holders of Notes.
 
Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to its rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and any other Person shall have the protection of TIA
Section 312(c).
 
Section 11.04    Certificate and Opinion as to Conditions Precedent.
 
            (a)             Upon any request or application by the Company to
the Trustee to take any action under this Indenture, the Company shall furnish
to the Trustee:
 
(1)             an Officers’ Certificate in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 11.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and
 
(2)             an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which shall include the statements set forth in
Section 11.05 hereof) stating that, in the opinion of such counsel (who may rely
upon and Officers’ Certificate as to matters of fact), all such conditions
precedent and covenants have been satisfied.
 
Section 11.05    Statements Required in Certificate or Opinion.
 
            (a)             Each certificate or opinion with respect to
compliance with a condition or covenant provided for in this Indenture (other
than a certificate provided pursuant to TIA Section 314(a)(4)) shall comply with
the provisions of TIA Section 314(e) and shall include:
 
(1)             a statement that the Person making such certificate or opinion
has read such covenant or condition;
 
(2)             a brief statement as to the nature and scope of the examination
or investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3)             a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(4)             a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.
 
 
90

--------------------------------------------------------------------------------


 
Section 11.06    Rules by Trustee and Agents.
 
The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.
 
Section 11.07    No Personal Liability of Directors, Officers, Employees and
Stockholders.
 
No director, officer, employee, incorporator or stockholder of the Company, as
such, shall have any liability for any obligations of the Company under the
Notes, this Indenture, or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. This waiver and release are part of the
consideration for issuance of the Notes.
 
Section 11.08    Governing Law.
 
THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
INDENTURE AND THE NOTES.
 
Section 11.09    Consent to Jurisdiction.
 
Any legal suit, action or proceeding arising out of or based upon this Indenture
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City of New York or the courts of the State of New York in each case located in
the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the non-exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of any process, summons, notice or document
by mail (to the extent allowed under any applicable statute or rule of court) to
such party’s address set forth above shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court has been
brought in an inconvenient forum.
 
Section 11.10    No Adverse Interpretation of Other Agreements.
 
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or any of its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.
 
Section 11.11    Successors.
 
All agreements of the Company in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors.
 
 
91

--------------------------------------------------------------------------------


 
Section 11.12    Severability.
 
In case any provision in this Indenture or the Notes shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
Section 11.13    Counterpart Originals.
 
The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
 
Section 11.14    Acts of Holders.
 
            (a)             Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or taken by the Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by agents duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee and, where it is hereby expressly required, to the
Company. Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Company
if made in the manner provided in this Section 11.14.
 
            (b)             The fact and date of the execution by any Person of
any such instrument or writing may be proved by the affidavit of a witness of
such execution or by a certificate of a notary public or other officer
authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to such witness,
notary or officer the execution thereof. Where such execution is by a signer
acting in a capacity other than his individual capacity, such certificate or
affidavit shall also constitute sufficient proof of authority. The fact and date
of the execution of any such instrument or writing, or the authority of the
Person executing the same, may also be proved in any other manner which the
Trustee deems sufficient.
 
            (c)             Notwithstanding anything to the contrary contained
in this Section 11.14, the principal amount and serial numbers of Notes held by
any Holder, and the date of holding the same, shall be proved by the register of
the Notes maintained by the Registrar as provided in Section 2.04 hereof.
 
            (d)             If the Company shall solicit from the Holders of the
Notes any request, demand, authorization, direction, notice, consent, waiver or
other Act, the Company may, at its option, by or pursuant to a Board Resolution,
fix in advance a record date for the determination of Holders entitled to give
such request, demand, authorization, direction, notice, consent, waiver or other
Act, but the Company shall have no obligation to do so. Notwithstanding TIA
Section 316(c), such record date shall be the record date specified in or
pursuant to such Board Resolution, which shall be a date not earlier than the
date 30 days prior to the first solicitation of Holders generally in connection
therewith or the date of the most recent list of Holders forwarded to the
Trustee prior to such solicitation pursuant to Section 2.06 hereof and not later
than the date such solicitation is completed. If such a record date is fixed,
such request, demand, authorization, direction, notice, consent, waiver or other
Act may be given before or after such record date, but only the Holders of
record at the close of business on such record date shall be deemed to be
Holders for the purposes of determining whether Holders of the requisite
proportion of the then outstanding Notes have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other Act, and for that purpose the then outstanding Notes shall be computed as
of such record date; provided that no such authorization, agreement or consent
by the Holders on such record date shall be deemed effective unless it shall
become effective pursuant to the provisions of this Indenture not later than
eleven months after the record date.
 
 
92

--------------------------------------------------------------------------------


 
            (e)             Any request, demand, authorization, direction,
notice, consent, waiver or other Act of the Holder of any Note shall bind every
future Holder of the same Note and the Holder of every Note issued upon the
registration or transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Note.
 
            (f)             Without limiting the foregoing, a Holder entitled
hereunder to take any action hereunder with regard to any particular Note may do
so itself with regard to all or any part of the principal amount of such Note or
by one or more duly appointed agents each of which may do so pursuant to such
appointment with regard to all or any part of such principal amount.
 
Section 11.15    Benefit of Indenture.
 
Nothing, in this Indenture or in the Notes, express or implied, shall give to
any Person, other than the parties hereto, any Paying Agent, any Registrar and
its successors hereunder, and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Indenture.
 
Section 11.16    Table of Contents, Headings, Etc.
 
The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.
 
[SIGNATURE PAGES FOLLOW]
 
 
93

--------------------------------------------------------------------------------


 

 
Very truly yours,
     
IKON Office Solutions, Inc.
       
By:
 /s/ Richard J. Obetz    
Name:  Richard J. Obetz
   
Title:    Vice President and Treasurer
                   
The Bank of New York, as Trustee
     
By:
 /s/ Mary LaGumina    
Name:  Mary LaGumina
   
Title:    Vice President

 
 
94

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
[Face of Note]
 
IKON OFFICE SOLUTIONS, INC.
 
SENIOR UNSECURED FLOATING RATE NOTES DUE 2012
 
[Global Note Legend]
 
THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.07(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.12 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.
 
[Private Placement Legend]
 
THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:
 
 
(A)
SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY

 
 
(i) (a)
TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER THAT PURCHASES FOR ITS
OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (d)
OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 903 OR 904 UNDER THE SECURITIES ACT, (e) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) OF THE SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR
TO SUCH TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $100,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT
SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, OR (f) IN ACCORDANCE
WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(AND BASED UPON AN OPINION OF COUNSEL, IF THE ISSUER SO REQUESTS),

 
 
A-1

--------------------------------------------------------------------------------


 
 
(ii)
TO THE ISSUER, OR

 
 
(iii)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT,

 

   AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION; AND

 
 
(B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN
(A) ABOVE.

 
 
A-2

--------------------------------------------------------------------------------


 


CUSIP No. [_______]
ISIN No. [_______]
 


 
No. **$______________**
 
IKON OFFICE SOLUTIONS, INC.
 
SENIOR UNSECURED FLOATING RATE NOTES DUE 2012
 
Issue Date:
 
IKON Office Solutions, Inc., an Ohio corporation (the “Company”, which term
includes any successor under the Indenture hereinafter referred to), for value
received, promises to pay to CEDE & CO., or its registered assigns, the
principal sum of [Amount of Note] on January 1, 2012.
 
Interest Payment Dates: January 1, April 1, July 1 and October 1, commencing
April 1, 2008.
 
Record Dates: March 15, June 15, September 15 and December 15.
 
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
 
[SIGNATURE PAGE FOLLOWS]
 


A-3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officers.
 

 
IKON OFFICE SOLUTIONS, INC.
             
By:
    Name: 
 
  Title: 
 

 
 
A-4

--------------------------------------------------------------------------------


 
(Trustee’s Certificate of Authentication)
 
This is one of the Senior Unsecured Floating Rate Notes due 2012 described in
the within-mentioned Indenture.
 
Dated:
 

 
The Bank of New York,
as Trustee 
             
By:
     
Authorized Signatory
   
 

 
 
A-5

--------------------------------------------------------------------------------


 
 
[Reverse Side of Note]
 
IKON OFFICE SOLUTIONS, INC.
 
SENIOR UNSECURED FLOATING RATE NOTES DUE 2012
 
Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
 
1.            Interest. The Company promises to pay interest on the principal
amount of this Note at a variable rate, reset quarterly, equal to LIBOR (as
defined below) plus the Applicable Margin (as defined below) from the date
hereof until maturity and shall pay the Additional Interest, if any, payable
pursuant to Section 4 of the Registration Rights Agreement referred to below.
The Company shall pay interest and Additional Interest, if any, quarterly in
arrears on January 1, April 1, July 1 and October 1 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day (each an
“Interest Payment Date”). Interest on the Notes shall accrue from the date of
original issuance or if interest has already been paid from the most recent
interest payment date to which interest has been paid; provided that the first
Interest Payment Date shall be April 1, 2008. The Company shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal and premium, if any, from time to time on demand at a rate
that is 1% per annum in excess of the rate then in effect, to the extent lawful;
it shall pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and additional interest
(without regard to any applicable grace periods) from time to time on demand at
the same rate to the extent lawful. Interest shall be computed on the basis of a
360-day year of twelve 30-day months.
 
Notwithstanding anything herein to the contrary, in no event shall the aggregate
amounts deemed interest hereunder be higher than the maximum rate permitted by
New York law, as the same may be modified by United States law of general
application.
 
So long as any of the Notes remain outstanding, the Company shall maintain under
appointment a calculation agent (the “Calculation Agent”) for the purpose of the
Notes, which initially shall be the Trustee.  If the Trustee shall be unable or
unwilling to continue to act as Calculation Agent or if the Calculation Agent
fails to calculate properly the rate of interest for any Interest Period, the
Company shall appoint another commercial or investment bank engaged in the
London interbank market to act as the Calculation Agent. The Company may change
the Calculation Agent without notice. The Calculation Agent may not resign in
its duties, and the Company may not change the Calculation Agent, without a
successor Calculation Agent having been appointed that meets the requirements of
this paragraph.


All certificates, communications, opinions, determinations, calculations,
quotations and decisions given, expressed, made or obtained for the purposes of
the provisions hereof relating to the payment and calculation of interest on the
Notes, whether by the reference banks referred to below (or any of them) or the
Calculation Agent, shall (in the absence of manifest error) be binding on the
Company, the Calculation Agent and all of the Holders and owners of beneficial
interests in these Notes, and no liability shall (in the absence of manifest
error) attach to the Calculation Agent in connection with the exercise or
non-exercise by it or its powers, duties and discretions.
 
 
A-6

--------------------------------------------------------------------------------



 
For purposes of the foregoing, the following defined terms shall have the
meanings set forth below:
 
“Applicable Margin” means (a) from the Issue Date to (but excluding) July 1,
2008, 5.00% and (b) from (and including) July 1, 2008, 5.75%.
 
“Determination Date” means, with respect to an Interest Period, the second
London Banking Day preceding the first day of such Interest Period.
 
“Interest Period” means the period commencing on and including an Interest
Payment Date and ending on and including the day immediately preceding the next
succeeding Interest Payment Date; provided, however, that the first Interest
Period shall commence on and include December 20, 2007 and end on and include
March 31, 2008.
 
“LIBOR” with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in United States dollars for three-month
periods beginning on the first day of such Interest Period that appears on
Reuters Screen LIBOR01 as of 11:00 a.m., London time, on the Determination
Date.  If Reuters Screen LIBOR01 does not include such a rate or is unavailable
on a Determination Date, the Calculation Agent will request the principal London
office of each of four major banks in the London interbank market, as selected
by the Calculation Agent, to provide such bank’s offered quotation (expressed as
a percentage per annum), as of approximately 11:00 a.m., London time, on such
Determination Date, to prime banks in the London interbank market for deposits
in a principal amount of not less than $1,000,000 for a three-month period
beginning on the first day of such Interest Period.  If at least two such
offered quotations are so provided, LIBOR for the Interest Period will be the
arithmetic mean of such quotations.  If fewer than two such quotations are so
provided, the Calculation Agent will request each of three major banks in New
York City, as selected by the Calculation Agent, to provide such bank’s rate
(expressed as a percentage per annum), as of approximately 11:00 a.m., New York
City time, on such Determination Date, for loans in a principal amount of not
less than $1,000,000 to leading European banks for a three-month period
beginning on the first day of such Interest Period.  If at least two such rates
are so provided, LIBOR for the Interest Period will be the arithmetic mean of
such rates.  If fewer than two such rates are so provided, then LIBOR for the
Interest Period will be LIBOR in effect with respect to the immediately
preceding Interest Period.
 
“London Banking Day” is any day in which dealings in United States dollars are
transacted or, with respect to any future date, are expected to be transacted in
the London interbank market.
 
“Reuters Screen LIBOR01” means Reuters screen LIBOR01 page or any replacement
page or pages on which London interbank rates of major banks for U.S. dollars
are displayed.
 
2.            Method of Payment.  The Company shall pay interest on the Notes
(except defaulted interest) and additional interest, if any, to the Persons who
are registered Holders of Notes at the close of business on the record date
immediately preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.13 of the Indenture with respect to defaulted interest and
in Sections 3.07 and 3.08 of the Indenture with respect to redemptions and
offers to repurchase. All payments on Notes shall be made at the office or
agency of the Paying Agent and Registrar within the City and State of New York
unless the Company elects to make interest payments by check mailed to the
Holders at their addresses set forth in the register of Holders. Such payment
shall be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.
 
 
A-7

--------------------------------------------------------------------------------


 
3.            Paying Agent and Registrar. Initially, the Trustee under the
Indenture shall act as Paying Agent and Registrar. The Company may change any
Paying Agent or Registrar without prior notice to any Holder. The Company or any
of its Subsidiaries may act in any such capacity.
 
4.            Indenture. The Company issued the Notes under an Indenture dated
as of December 20, 2007 (“Indenture”) among the Company and the Trustee. The
terms of the Notes include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act of 1939, as amended. The
Notes are subject to all such terms, and Holders are referred to the Indenture
and such Act for a statement of such terms. To the extent any provision of this
Note conflicts with the express provisions of the Indenture, the provisions of
the Indenture shall govern and be controlling. The Indenture pursuant to which
this Note is issued provides that an unlimited aggregate principal amount of
Additional Notes may be issued thereunder.
 
5.            Optional Redemption. The Company may redeem the Notes, in whole or
in part, upon not less than 30 nor more than 60 days’ prior notice, at the
redemption prices (expressed as percentages of principal amount) set forth below
plus accrued and unpaid interest and Additional Interest, if any, thereon, to,
but not including the applicable redemption date, if redeemed during the periods
indicated below:
 
Period
Percentage
Issue Date through July 1, 2008
100.00%
July 2, 2008 through April 1, 2009
103.00%
April 2, 2009 through January 1, 2010
102.00%
After January 1, 2010
100.00%



 
6.            Mandatory Redemption.  The Company shall not be required to make
mandatory redemption or sinking fund payments with respect to the Notes.
 
7.            Repurchase at Option of Holder.
 
(a)            Repurchase Upon a Change of Control.  If a Change of Control
occurs, each Holder of Notes shall have the right to require the Company to
repurchase all or any part (equal to $1,000 or an integral multiple thereof) of
that Holder’s Notes pursuant to an offer by the Company (a “Change of Control
Offer”), on the terms set forth in the Indenture, at an offer price (a “Change
of Control Payment”) in cash equal to 101% of the aggregate principal amount of
Notes repurchased plus accrued and unpaid interest and additional interest, if
any, thereon, to, but not including, the Change of Control Payment Date (as
defined below), which date will be no earlier than the date of such Change of
Control. Within 10 days following any Change of Control, the Company shall mail
a notice to each Holder describing the transaction or transactions that
constitute the Change of Control and offering to repurchase Notes on a date (the
“Change of Control Payment Date”) specified in such notice, which date shall be
no earlier than 30 days and no later than 60 days from the date such notice is
mailed, pursuant to the procedures required by the Indenture and described in
such notice.
 
 
A-8

--------------------------------------------------------------------------------


 
            (b)            Repurchase with Proceeds from Asset Sale. Within 360
days after the receipt of any Net Proceeds from an Asset Sale, the Company or a
Restricted Subsidiary may apply such Net Proceeds at its option: to repay (i)
Indebtedness secured by such assets; (ii) Indebtedness under a Credit Facility
or (iii) Indebtedness of a Restricted Subsidiary of the Company and, if the
Indebtedness repaid is revolving credit Indebtedness, to correspondingly reduce
commitments with respect thereto; or to purchase Replacement Assets or to make a
capital expenditure in or that are used or useful in a Permitted Business.
Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by the Indenture.
 
Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the preceding paragraph within 360 days after the receipt of such Net
Proceeds (or, if later, 90 days after the execution of any agreement with
respect to such application, which agreement is signed within 360 days after the
date of the receipt of such Net Proceeds) will constitute “Excess Proceeds.”
Within 30 days after the aggregate amount of Excess Proceeds exceeds $20.0
million, the Company will make an offer (an “Asset Sale Offer”) to all Holders
of Notes and all holders of other Indebtedness that is pari passu with the Notes
containing provisions similar to those set forth in the Indenture with respect
to offers to purchase with the proceeds of sales of assets to purchase the
maximum principal amount of Notes and such other pari passu Indebtedness that
may be purchased out of the Excess Proceeds. The offer price in any Asset Sale
Offer will be equal to 100% of principal amount plus accrued and unpaid interest
and additional interest, if any, to, but not including, the date of purchase,
and will be payable in cash. If any Excess Proceeds remain after consummation of
an Asset Sale Offer, the Company may use such Excess Proceeds for any purpose
not otherwise prohibited by the Indenture. If the aggregate principal amount of
Notes and such other pari passu Indebtedness tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes and
such other pari passu Indebtedness to be purchased on a pro rata basis based on
the principal amount of Notes and such other pari passu Indebtedness tendered.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.
 
8.            Denominations, Transfer, Exchange. The Notes are in registered
form without interest coupons in denominations of $1,000 and integral multiples
of $1,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company is not required to transfer or
exchange any Note selected for redemption. Also, the Company is not required to
transfer or exchange any Note (1) for a period of 15 days before a selection of
Notes to be redeemed or (2) tendered and not withdrawn in connection with a
Change of Control Offer or an Asset Sale Offer. Transfer may be restricted as
provided in the Indenture.
 
 
A-9

--------------------------------------------------------------------------------


 
9.            Persons Deemed Owners. The registered Holder of a Note will be
treated as its owner for all purposes.
 
10.            Amendment, Supplement and Waiver. Subject to certain exceptions,
the Indenture or the Notes may be amended or supplemented with the consent of
the Holders of at least a majority in principal amount of the then outstanding
Notes (including, without limitation, consents obtained in connection with a
purchase of, or tender offer or exchange offer for, the Notes), and subject to
certain exceptions, an existing default or compliance with any provision of the
Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for, the Notes). Without the consent of any Holder of a Note,
the Indenture or the Notes may be amended or supplemented to, among other
things, cure any ambiguity, defect or inconsistency, or to make any change that
does not adversely affect the rights under the Indenture of any such Holder in
any material respect.
 
11.            Defaults and Remedies. In the case of an Event of Default arising
from certain events of bankruptcy or insolvency with respect to the Company all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in principal amount of the then outstanding Notes
may declare all the Notes to be due and payable immediately by notice in writing
to the Company specifying the Event of Default. Holders of the Notes may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
However, the Trustee may refuse to follow any direction that conflicts with law
or the Indenture, that may involve the Trustee in personal liability, or that
the Trustee determines in good faith may be unduly prejudicial to the rights of
Holders of Notes not joining in the giving of such direction, and may take any
other action it deems proper that is not inconsistent with any such direction
received from Holders of Notes. The Trustee may withhold from Holders of the
Notes notice of any Default or Event of Default (except a Default or Event of
Default relating to the payment of principal, interest or Additional Interest)
if it determines that withholding notice is in their interest. Holders of a
majority in aggregate principal amount of the then outstanding Notes by notice
to the Trustee may, on behalf of the Holders of all of the Notes, rescind and
annul a declaration of acceleration pursuant to Section 6.02 of the Indenture,
and its consequences, if certain conditions are satisfied, and waive any related
existing Default or Event of Default, except an Event of Default in the payment
of interest or additional interest on, or the principal of, the Notes, if
certain conditions are satisfied.
 
12.            Trustee Dealings with Company. The Trustee in its individual or
any other capacity may become the owner or pledgee of Notes and may be or become
a creditor of, or otherwise deal with, the Company or any of its Affiliates with
the same rights it would have if it were not Trustee.
 
 
A-10

--------------------------------------------------------------------------------


 
13.            No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Company, as such, shall have any liability
for any obligations of the Company under the Notes, the Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.
 
14.            Authentication.  This Note shall not be valid until authenticated
by the manual signature of the Trustee or an authenticating agent.
 
15.            Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes. In addition to the rights provided to Holders under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement
dated as of December 20, 2007, between the Company and the parties named on the
signature pages thereof or, in the case of Additional Notes, Holders of
Restricted Global Notes and Restricted Definitive Notes shall have the rights
set forth in one or more registration rights agreements, if any, between the
Company and the other parties thereto, relating to rights given by the Company
to the purchasers of Additional Notes (the “Registration Rights Agreement”).
 
16.            CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes and the Trustee will use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.
 
17.            Copies of Documents. The Company shall furnish to any Holder upon
written request and without charge a copy of the Indenture and/or the
Registration Rights Agreement. Requests may be made to:
 
If to the Company:
 
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Facsimile: (610) 408-7028
 
Attention: Chief Executive Officer and Chief Financial Officer
 


A-11

--------------------------------------------------------------------------------


 
Assignment Form
 
To assign this Note, fill in the form below:
 
(I) or (we) assign and transfer this Note to:
 
______________________________________________
(INSERT ASSIGNEE'S LEGAL NAME)
 
______________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)
 
______________________________________________
(Print or type assignee’s name, address and zip code)
 
and irrevocably appoint________________________________ to transfer this Note on
the books of the Company. The agent may substitute another to act for him.
 


Date: ________________________
 


Your Signature:  _________________________
(Sign exactly as your name appears on the face of this Note)
 
 
Signature Guarantee*:
 
Date:
           
Signature of Signature Guarantee



 
*Signature must be guaranteed by a participant in a recognized signature
guaranty medallion program or other signature guarantor acceptable to the
Trustee.
 
 
A-12

--------------------------------------------------------------------------------


 
OPTION OF HOLDER TO ELECT PURCHASE
 
If you want to elect to have all or any portion of this Note purchased by the
Company pursuant to Section 4.10 (“Asset Sale Offer”) or Section 4.14 (“Change
of Control Offer”) of the Indenture, check the appropriate box below:
 
 o 
Asset Sale Offer:
 
o 
Change of Control Offer:
 
 
in whole

o

in whole

o

 
in part

o

in part

o

 
Amount to be
purchased: $___________

Amount to be
purchased: $___________


 
 
Date: __________________


Your Signature: _____________________________
Sign exactly as your name appears on the other side of this Note.
 


Date: _________________________________


Signature Guarantee*: _________________________


Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.
 
Social Security Number or
Taxpayer Identification Number: ______________________________
 
 
A-13

--------------------------------------------------------------------------------


 
[To be inserted for Rule 144A Global Note]
 
SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE
 
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
Date of Exchange
 
Amount of Decrease in Principal Amount at Maturity  of this Global Note
 
Amount of Increase in Principal Amount at Maturity of this Global Note
 
Principal Amount at
Maturity
of this Global Note Following such decrease (or increase)
 
Signature of Authorized Officer of Trustee or Note Custodian
                 

 
 
 
A-14

--------------------------------------------------------------------------------



 
[To be inserted for Regulation S Global Note]
 
SCHEDULE OF EXCHANGES OF LEGENDED REGULATION S GLOBAL NOTE
 
The following exchanges of a part of this Legended Regulation S Global Note for
an interest in another Global Note or of other Restricted Global Notes for an
interest in this Legended Regulation S Global Note, have been made:
 
Date of Exchange
 
Amount of Decrease in Principal Amount at Maturity  of this Global Note
 
Amount of Increase in Principal Amount at Maturity of this Global Note
 
Principal Amount at
Maturity
of this Global Note Following such decrease (or increase)
 
Signature of Authorized Officer of Trustee or Note Custodian
                 

 
 
 
A-15

--------------------------------------------------------------------------------


 
 
EXHIBIT B
 
FORM OF CERTIFICATE OF TRANSFER
 
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
Attention: Chief Financial Officer
 
The Bank of New York
Corporate Trust Division
101 Barclay Street — Floor 8W
New York, NY 10286


Re: Senior Unsecured Floating Rate Notes due 2012
 
Reference is hereby made to the Indenture, dated as of December 20, 2007 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”), and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
 
(the “Transferor”) owns and proposes to transfer the Note[s] or interest in such
Note[s] specified in Annex A hereto, in the principal amount at maturity of $ in
such Note[s] or interests (the “Transfer”), to  (the “Transferee”), as further
specified in Annex A hereto. In connection with the Transfer, the Transferor
hereby certifies that:
 
[CHECK ALL THAT APPLY]
 
o            Check if Transferee will take delivery of a beneficial interest in
the 144A Global Note or a Definitive Note Pursuant to Rule 144A.  The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.
 
o            Check if Transferee will take delivery of a beneficial interest in
a Legended Regulation S Global Note, or a Definitive Note pursuant to Regulation
S.  The Transfer is being effected pursuant to and in accordance with Rule 903
or Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person (other than the Initial Purchaser). Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Legended Regulation S Global Note and/or the Definitive
Note and in the Indenture and the Securities Act.
 
 
B-1

--------------------------------------------------------------------------------


 
o            Check and complete if Transferee will take delivery of a Restricted
Definitive Note pursuant to any provision of the Securities Act other than Rule
144A or Regulation S.  The Transfer is being effected in compliance with the
transfer restrictions applicable to beneficial interests in Restricted Global
Notes and Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):
 
            (a)            such Transfer is being effected to the Company or a
subsidiary thereof; or
 
            (b)            such Transfer is being effected to an Institutional
Accredited Investor and pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 144A, Rule 144 or Rule 904,
and the Transferor hereby further certifies that it has not engaged in any
general solicitation within the meaning of Regulation D under the Securities Act
and the Transfer complies with the transfer restrictions applicable to
Restricted Definitive Notes and the requirements of the exemption claimed, which
certification is supported by (1) a certificate executed by the Transferee in
the form of Exhibit D to the Indenture and (2) an opinion of counsel provided by
the Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred Definitive Note will be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Definitive Note and in the Indenture and the Securities Act.
 
o            Check if Transferee will take delivery of a beneficial interest in
an Unrestricted Global Note or of an Unrestricted Definitive Note.
 
            (a)            Check if Transfer is Pursuant to Rule 144. (i) The
Transfer is being effected pursuant to and in accordance with Rule 144 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
 
 
B-2

--------------------------------------------------------------------------------


 
            (b)            Check if Transfer is Pursuant to Regulation S. (i)
The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any state of the United States and, in the case of a transfer from a
Restricted Global Note or a Restricted Definitive Note, the Transferor hereby
further certifies that (a) the Transfer is not being made to a person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (b) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (c) the transaction is not part
of a plan or scheme to evade the registration requirements of the Securities Act
and (d) the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person, and (ii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Indenture, the transferred beneficial
interest or Definitive Note will no longer be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes, on Restricted Definitive Notes and in the Indenture.
 
            (c)            Check if Transfer is Pursuant to Other
Exemption.  (i) The Transfer is being effected pursuant to and in compliance
with an exemption from the registration requirements of the Securities Act other
than Rule 144, Rule 903 or Rule 904 and in compliance with the transfer
restrictions contained in the Indenture and any applicable blue sky securities
laws of any State of the United States and (ii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act. Upon consummation of the
proposed Transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will not be subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the Restricted
Global Notes or Restricted Definitive Notes and in the Indenture.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
 
Dated:
 
[Insert Name of Transferor]
 

 
By:
   
Name:
   
Title:
 

 
 
 
B-3

--------------------------------------------------------------------------------


 
 
ANNEX A TO CERTIFICATE OF TRANSFER
 
1.            The Transferor owns and proposes to transfer the following:
 
[CHECK ONE OF (a) OR (b)]
 
o (a)  a beneficial interest in the:
 
(i)  144A Global Note (CUSIP  ); or
 
(ii)  Regulation S Global Note (CUSIP  ); or
 
o (b)  a Restricted Definitive Note.
 
2.            After the Transfer the Transferee will hold:
 
[CHECK ONE]
 
o (a)  a beneficial interest in the:
 
(i)  144A Global Note (CUSIP  ); or
 
(ii)  Regulation S Global Note (CUSIP  ); or
 
(iii)  Unrestricted Global Note (CUSIP  ); or
 
o (b)  a Restricted Definitive Note; or
 
o (c)  an Unrestricted Definitive Note.
 
in accordance with the terms of the Indenture.
 
 
B-4

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF CERTIFICATE OF EXCHANGE
 
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
 
Attention: Chief Financial Officer
 
The Bank of New York
Corporate Trust Division
101 Barclay Street — Floor 8W
New York, NY 10286
 
Attention: Corporate Trust Division
 
Re: Senior Unsecured Floating Rate Notes due 2012
 
Reference is hereby made to the Indenture, dated as of December 20, 2007 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”), and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
 
___ (the “Owner”) owns and proposes to exchange the Note[s] or interest in such
Note[s] specified herein, in the principal amount at maturity of $ in such
Note[s] or interests (the “Exchange”). In connection with the Exchange, the
Owner hereby certifies that:
 
1.            Exchange of Restricted Definitive Notes or Beneficial Interests in
a Restricted Global Note for Unrestricted Definitive Notes or Beneficial
Interests in an Unrestricted Global Note.
 
            o            Check if Exchange is from beneficial interest in a
Restricted Global Note to beneficial interest in an Unrestricted Global
Note.  In connection with the Exchange of the Owner’s beneficial interest in a
Restricted Global Note for a beneficial interest in an Unrestricted Global Note
in an equal principal amount at maturity, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer, (ii) such Exchange has been effected in compliance with the transfer
restrictions applicable to the Global Notes and pursuant to and in accordance
with the United States Securities Act of 1933, as amended (the “Securities
Act”), (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the beneficial interest in an Unrestricted Global
Note is being acquired in compliance with any applicable blue sky securities
laws of any state of the United States.
 
            o            Check if Exchange is from beneficial interest in a
Restricted Global Note to Unrestricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for an
Unrestricted Definitive Note, the Owner hereby certifies (i) the Definitive Note
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
 
C-1

--------------------------------------------------------------------------------


 
            o            Check if Exchange is from Restricted Definitive Note to
beneficial interest in an Unrestricted Global Note.  In connection with the
Owner’s Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
            o            Check if Exchange is from Restricted Definitive Note to
Unrestricted Definitive Note.  In connection with the Owner’s Exchange of a
Restricted Definitive Note for an Unrestricted Definitive Note, the Owner hereby
certifies (i) the Unrestricted Definitive Note is being acquired for the Owner’s
own account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
 
2.            Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes.
 
            o            Check if Exchange is from beneficial interest in a
Restricted Global Note to Restricted Definitive Note.  In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
Restricted Definitive Note with an equal principal amount at maturity, the Owner
hereby certifies that the Restricted Definitive Note is being acquired for the
Owner’s own account without transfer. Upon consummation of the proposed Exchange
in accordance with the terms of the Indenture, the Restricted Definitive Note
issued will continue to be subject to the restrictions on transfer enumerated in
the Private Placement Legend printed on the Restricted Definitive Note and in
the Indenture and the Securities Act.
 
            o            Check if Exchange is from Restricted Definitive Note to
beneficial interest in a Restricted Global Note.  In connection with the
Exchange of the Owner’s Restricted Definitive Note for a beneficial interest in
the [CHECK ONE]:
 
o  144A Global Note; or
 
o  Regulation S Global Note;
 
 
C-2

--------------------------------------------------------------------------------


 
with an equal principal amount at maturity, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
 
Dated: _______________________________
 


[Insert Name of Transferor]
 

 
By:
   
Name:
   
Title:
 

 
 
C-3

--------------------------------------------------------------------------------


 
EXHIBIT D
 
FORM OF CERTIFICATE FROM
 
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
 
IKON Office Solutions, Inc.
70 Valley Stream Parkway
Malvern, PA 19355
 
Attention: Chief Financial Officer
 
The Bank of New York
Corporate Trust Division
101 Barclay Street — Floor 8W
New York, NY 10286

 
Attention: Corporate Trust Division
 
Re:            Senior Unsecured Floating Rate Notes due 2012
 
Reference is hereby made to the Indenture, dated as of December 20, 2007 (the
“Indenture”), among IKON Office Solutions, Inc., an Ohio corporation (the
“Company”) and The Bank of New York, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
 
In connection with our proposed purchase of $ aggregate principal amount of:
 
            (a)            beneficial interest in a Global Note, or
 
            (b)            a Definitive Note,
 
we confirm that:
 
1.            We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the United States
Securities Act of 1933, as amended (the “Securities Act”).
 
2.            We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we shall do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and an Opinion of Counsel in form
reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
provisions of Rule 144(k) under the Securities Act or (F) pursuant to an
effective registration statement under the Securities Act, and we further agree
to provide to any person purchasing the Definitive Note or beneficial interest
in a Global Note from us in a transaction meeting the requirements of clauses
(A) through (E) of this paragraph a notice advising such purchaser that resales
thereof are restricted as stated herein.
 
 
D-1

--------------------------------------------------------------------------------


 
3.            We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions. We further understand that the Notes purchased by us
will bear a legend to the foregoing effect.
 
4.            We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.
 
5.            We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
 
You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.
 
Dated:  _____________________
 

 
[Insert Name of Accredited Investor]
             
By:
   
Name:
   
Title:
 

 
 
D-2
 

--------------------------------------------------------------------------------